


Use these links to rapidly review the document
TABLE OF CONTENTS



Exhibit 10.6


AMENDMENT AND COMPLETE RESTATEMENT
OF THE
SCB SAVINGS OR CASH OPTION PLAN FOR EMPLOYEES

         (As Amended through January 1, 2002)

--------------------------------------------------------------------------------



ARTICLE I     DEFINITIONS
ARTICLE II     TOP HEAVY AND ADMINISTRATION 2.1   TOP HEAVY PLAN REQUIREMENTS
2.2   DETERMINATION OF TOP HEAVY STATUS 2.3   POWERS AND RESPONSIBILITIES OF THE
EMPLOYER 2.4   DESIGNATION OF ADMINISTRATIVE AUTHORITY 2.5   ALLOCATION AND
DELEGATION OF RESPONSIBILITIES 2.6   POWERS AND DUTIES OF THE ADMINISTRATOR 2.7
  RECORDS AND REPORTS 2.8   APPOINTMENT OF ADVISERS 2.9   INFORMATION FROM
EMPLOYER 2.10   PAYMENT OF EXPENSES 2.11   MAJORITY ACTIONS 2.12   CLAIMS
PROCEDURE 2.13   CLAIMS REVIEW PROCEDURE
ARTICLE III     ELIGIBILITY 3.1   CONDITIONS OF ELIGIBILITY 3.2   APPLICATION
FOR PARTICIPATION 3.3   EFFECTIVE DATE OF PARTICIPATION 3.4   DETERMINATION OF
ELIGIBILITY 3.5   TERMINATION OF ELIGIBILITY 3.6   OMISSION OF ELIGIBLE EMPLOYEE
3.7   INCLUSION OF INELIGIBLE EMPLOYEE 3.8   QUALIFIED MILITARY SERVICE
PROVISIONS
ARTICLE IV     CONTRIBUTION AND ALLOCATION 4.1   FORMULA FOR DETERMINING
EMPLOYER'S CONTRIBUTION 4.2   PARTICIPANT'S SALARY REDUCTION ELECTION 4.3   TIME
OF PAYMENT OF EMPLOYER'S CONTRIBUTION 4.4   ALLOCATION OF CONTRIBUTION AND
EARNINGS 4.5   ACTUAL DEFERRAL PERCENTAGE TESTS 4.6   ADJUSTMENT TO ACTUAL
DEFERRAL PERCENTAGE TESTS 4.7   ACTUAL CONTRIBUTION PERCENTAGE TESTS 4.8  
REPEAL OF MULTIPLE USE TEST      


i

--------------------------------------------------------------------------------

4.9   ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS 4.10   MAXIMUM ANNUAL
ADDITIONS 4.11   ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS 4.12   ROLLOVERS FROM
QUALIFIED PLANS 4.13   VOLUNTARY CONTRIBUTIONS 4.14   DIRECTED INVESTMENT
ACCOUNT
ARTICLE V     VALUATIONS 5.1   VALUATION OF THE TRUST FUND 5.2   METHOD OF
VALUATION
ARTICLE VI     DETERMINATION AND DISTRIBUTION OF BENEFITS 6.1   DETERMINATION OF
BENEFITS UPON RETIREMENT 6.2   DETERMINATION OF BENEFITS UPON DEATH 6.3  
DISABILITY RETIREMENT BENEFITS 6.4   DETERMINATION OF BENEFITS UPON TERMINATION
6.5   DISTRIBUTION OF BENEFITS 6.6   DISTRIBUTION OF BENEFITS UPON DEATH 6.7  
TIME OF SEGREGATION OR DISTRIBUTION 6.8   DISTRIBUTION FOR MINOR BENEFICIARY 6.9
  LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN 6.10   PRE-RETIREMENT
DISTRIBUTION 6.11   LIMITATIONS ON BENEFITS AND DISTRIBUTIONS
ARTICLE VII     TRUSTEES 7.1   BASIC RESPONSIBILITIES OF THE TRUSTEES 7.2  
INVESTMENT POWERS AND DUTIES OF THE TRUSTEES 7.3   OTHER POWERS OF THE TRUSTEES
7.4   LOANS TO PARTICIPANTS 7.5   DUTIES OF THE TRUSTEES REGARDING PAYMENTS 7.6
  TRUSTEES' COMPENSATION AND EXPENSES AND TAXES 7.7   ANNUAL REPORT OF THE
TRUSTEES 7.8   AUDIT 7.9   RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEES 7.10
  TRANSFER OF INTEREST
ARTICLE VIII     AMENDMENT, TERMINATION AND MERGERS 8.1   AMENDMENT 8.2  
TERMINATION      

ii

--------------------------------------------------------------------------------

8.3   MERGER OR CONSOLIDATION
ARTICLE IX     MISCELLANEOUS 9.1   PARTICIPANT'S RIGHTS 9.2   ALIENATION 9.3  
CONSTRUCTION OF PLAN 9.4   GENDER AND NUMBER 9.5   LEGAL ACTION 9.6  
PROHIBITION AGAINST DIVERSION OF FUNDS 9.7   BONDING 9.8   EMPLOYER'S AND
TRUSTEES' PROTECTIVE CLAUSE 9.9   INSURER'S PROTECTIVE CLAUSE 9.10   RECEIPT AND
RELEASE FOR PAYMENTS 9.11   ACTION BY THE EMPLOYER 9.12   NAMED FIDUCIARIES AND
ALLOCATION OF RESPONSIBILITY 9.13   HEADINGS 9.14   APPROVAL BY INTERNAL REVENUE
SERVICE 9.15   UNIFORMITY
ARTICLE X     PARTICIPATING EMPLOYERS 10.1   ADOPTION BY OTHER EMPLOYERS 10.2  
REQUIREMENTS OF PARTICIPATING EMPLOYERS 10.3   DESIGNATION OF AGENT 10.4  
EMPLOYEE TRANSFERS 10.5   PARTICIPATING EMPLOYER'S CONTRIBUTION 10.6   AMENDMENT
10.7   DISCONTINUANCE OF PARTICIPATION 10.8   ADMINISTRATOR'S AUTHORITY 10.9  
GUARANTEES

iii

--------------------------------------------------------------------------------


SCB SAVINGS OR CASH OPTION PLAN FOR EMPLOYEES


        WHEREAS, Sanford C. Bernstein & Co., Inc. the predecessor of Alliance
Capital Management L.P. ("Alliance"), established a Profit Sharing Plan and
Trust effective February 1, 1969, (hereinafter called the "Effective Date")
known as SCB Savings or Cash Option Plan For Employees (herein referred to as
the "Plan") in recognition of the contribution made to its successful operation
by its employees and for the exclusive benefit of its eligible employees; and

        WHEREAS, under the terms of the Plan, the Employer (as defined herein)
has the ability to amend the Plan, provided the Trustees (as defined herein)
join in such amendment if the provisions of the Plan affecting the Trustees are
amended; and

        WHEREAS, effective January 1, 1997, except as otherwise provided, the
Plan was amended and restated in its entirety; and

        WHEREAS, effective December 29, 1999, except as otherwise provided, the
Plan was further amended; and

        WHEREAS, in connection with the acquisition of the assets of Sanford C.
Bernstein & Co., Inc. and Bernstein Technologies Inc. by Alliance, Alliance
shall be deemed the Employer and Plan sponsor as of October 2, 2000; and

        WHEREAS, further amendments to the Plan are necessary to satisfy
requirements of Section 401(a)of the Internal Revenue Code with respect to the
qualification of the Plan under that Section;

        NOW, THEREFORE, this document sets forth the Plan as embodying such
further amendments which are effective either as of January 1, 2002, except as
otherwise provided, or as of such other date with respect to a particular
amendment as required for the Plan to satisfy any applicable requirement for
qualification under Section 401(a) of the Internal Revenue Code.


ARTICLE I
DEFINITIONS


        1.1    "Act" means the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

        1.2    "Administrator" means the person designated by the Employer
pursuant to Section 2.4 to administer the Plan on behalf of the Employer.

        1.3    "Affiliated Employer" means the Employer and any corporation
which is a member of a controlled group of corporations (as defined in Code
Section 414(b) which includes the Employer; any trade or business (whether or
not incorporated) which is under common

--------------------------------------------------------------------------------

control (as defined in Code Section 414(c)) with the Employer; any organization
(whether or not incorporated) which is a member of an affiliated service group
(as defined in Code Section 414(m) which includes the Employer; and any other
entity required to be aggregated with the Employer pursuant to Regulations under
Code Section 414(o).

        1.4    "Aggregate Account" means, with respect to each Participant, the
value of all accounts maintained on behalf of a Participant, whether
attributable to Employer or Employee contributions, subject to the provisions of
Section 2.2.

        1.5    "Anniversary Date" means December 31st.

        1.6    "Beneficiary" means the person to whom the share of a deceased
Participant's total account is payable, subject to the restrictions of Sections
6.2 and 6.6.

        1.7    "Board of Directors" means the Board of Directors of the general
partner of Alliance responsible for the management of Alliance's business or a
committee thereof designated by such Board.

        1.8    "Code" means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

        1.9    "Compensation" with respect to any Participant means his cash
"415 Compensation" for a Plan Year, excluding any expatriate tax equalization or
similar payments. Compensation for any Plan Year shall not exceed the
Section 401(a)(17) Limitation.

        For a Participant's initial year of participation, Compensation shall be
recognized for the entire Plan Year.

        1.10    "Contract" means a contract issued by an insurer.

        1.11    "Deferred Compensation" with respect to any Participant means
that portion of the Participant's total Compensation which has been contributed
to the Plan in accordance with the Participant's deferral election pursuant to
Section 4.2.

        1.12    "Early Retirement Date". This Plan does not provide for a
retirement date prior to Normal Retirement Date.

        1.13    "Elective Contribution" means the Employer's contributions to
the Plan that are made pursuant to the Participant's deferral election provided
in Section 4.2. In addition, the Employer's matching contribution made pursuant
to Section 4.1(b), any Employer NHCE Contribution made pursuant to
Section 4.1(d), and any Employer Qualified Non-Elective Contribution made
pursuant to Section 4.6 shall be considered an Elective Contribution for
purposes of the Plan. Any such contributions deemed to be Elective Contributions
shall be

2

--------------------------------------------------------------------------------

subject to the requirements of Sections 4.2(b) and 4.2(c) and shall further be
required to satisfy the discrimination requirements of
Regulation 1.401(k)-1(b)(3), the provisions of which are specifically
incorporated herein by reference.

        1.14    "Eligible Employee" means any Employee, except as provided
below.

        Employees whose employment is governed by the terms of a collective
bargaining agreement between Employee representatives (within the meaning of
Code Section 7701(a)(46)) and the Employer under which retirement benefits were
the subject of good faith bargaining between the parties, unless such agreement
expressly provides for such coverage in this Plan, will not be eligible to
participate in this Plan.

        Employees of Affiliated Employers shall not be eligible to participate
in this Plan unless such Affiliated Employers have specifically adopted this
Plan in writing. Employees who are non-resident aliens and who received no
earned income (within the meaning of Code Section 911(d)(2)) from the Employer
constituting United States source income within the meaning of Code
Section 861(a)(3), with the exception of Employees who are classified as
Expatriates, will not be eligible to participate in this Plan. Employees who are
Leased Employees will not be eligible to participate in this Plan.

        An individual classified by the Employer at the time services are
provided as either an independent contractor, or an individual who is not
classified as an Employee due to an Employer's treatment of any services
provided by him as being provided by another entity (which is not an Affiliated
Employer) which is providing such individual's services to the Employer, shall
not be eligible to participate in this Plan during the period the individual is
so initially classified, even if such individual is later retroactively
reclassified as an Employee during all or any part of such period pursuant to
applicable law or otherwise.

        Employees accruing benefits and/or receiving contributions under a
retirement plan of an Affiliated Employer which operates entirely or primarily
outside the United States, other than this Plan, will not be eligible to
participate in this Plan.

        Any Eligible Employee classified as an Expatriate, regardless of whether
the Employee is paid through a U.S. or Foreign Payroll, shall be eligible to
participate in this Plan.

        Notwithstanding the foregoing, any Employee not classified as an
Expatriate, and who is paid through a Foreign Payroll, shall not be eligible to
participate in this Plan.

        For the purposes of the foregoing, "Expatriate" means any Employee
employed by the Employer who was initially engaged to render services entirely
or primarily in the United States and who is subsequently assigned by the
Employer to work outside of the United States on a temporary basis with the
intention that such Employee will return to work for the Employer in the United
States.

3

--------------------------------------------------------------------------------

        For the purposes of the foregoing, "Foreign Payroll" means any payroll
that is not based in the United States.

        Notwithstanding anything contained herein to the contrary, any Employee
who was not employed by Sanford C. Bernstein & Co., Inc. or Bernstein
Technologies Inc. on September 29, 2000 shall not be eligible to participate in
this Plan. An Employee who was employed by either Sanford C. Bernstein &
Co., Inc. or Bernstein Technologies Inc. on September 29, 2000 who is not yet a
Plan Participant shall be eligible to participate in this Plan in accordance
with the provisions of Article III hereof.

        1.15    "Employee" means any person who is employed by the Employer or
Affiliated Employer, but excluding any person who is an independent contractor.
Employee shall include any Leased Employee.

        1.16    "Employer" means Alliance Capital Management L.P. and any
successor by merger, consolidation, purchase or otherwise. Prior to October 2,
2000, Sanford C. Bernstein & Co., Inc. and Bernstein Technologies Inc. were the
Employers hereunder.

        1.17    "Excess Aggregate Contributions" means, with respect to any Plan
Year, the excess of the aggregate amount of the voluntary Employee contributions
made pursuant to Section 4.13, Excess Contributions recharacterized as voluntary
Employee contributions pursuant to Section 4.6(a) and any qualified non-elective
contributions or elective deferrals taken into account pursuant to
Section 4.7(c) on behalf of Highly Compensated Participants for such Plan Year,
over the maximum amount of such contributions permitted under the limitations of
Sections 4.7(a).

        1.18    "Excess Compensation" with respect to any Participant means the
Participant's Compensation which is in excess of the Taxable Wage Base.

        1.19    "Excess Contributions" means, with respect to a Plan Year, the
excess of Elective Contributions made on behalf of Highly Compensated
Participants for the Plan Year over the maximum amount of such contributions
permitted under Section 4.5(a). Excess Contributions, including amounts
recharacterized pursuant to Section 4.6(a)(2), shall be treated as an "annual
addition" pursuant to Section 4.10(b).

        1.20    "Excess Deferred Compensation" means, with respect to any
taxable year of a Participant, the excess of the aggregate amount of such
Participant's Deferred Compensation and the elective deferrals pursuant to
Section 4.2(f) actually made on behalf of such Participant for such taxable
year, over the dollar limitation provided for in Code Section 402(g), which is
incorporated herein by reference. Excess Deferred Compensation shall be treated
as an "annual addition" pursuant to Section 4.10(b).

4

--------------------------------------------------------------------------------

        1.21    "Family Member" generally means, with respect to an affected
Participant, such Participant's spouse, child, parent or grandparent as
described in Code Section 318(a)(1).

        1.22    "Fiduciary" means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan, including, but
not limited to, the Trustees, the Employer and its representative body, and the
Administrator.

        1.23    "Fiscal Year" means the Employer's accounting year of 12 months
commencing on January 1st of each year and ending the following December 31st.

        1.24    "Forfeiture" Under this Plan, Participant accounts are 100%
Vested at all times. Any amounts that may otherwise be forfeited under the Plan
pursuant to Section 3.7 or 6.9 shall be used to reduce the contribution of the
Employer.

        1.25    "Former Participant" means a person who has been a Participant,
but who has ceased to be a Participant for any reason.

        1.26    "415 Compensation" means compensation as defined in
Section 4.10(d).

        1.27    "414(s) Compensation" with respect to any Employee means his
Elective Contributions attributable to Deferred Compensation recharacterized as
voluntary Employee contributions pursuant to Section 4.6(a) plus "415
Compensation" paid during a Plan Year.

        For purposes of this Section, the determination of "414(s) Compensation"
for Plan Years beginning before January 1, 1998 shall be made by including
salary reduction contributions made by the Employer on behalf of an Employee
that are not includible in such Employee's gross income under Code Sections 125,
401(k), 402(e)(3), 402(h), or 403(b).

        414(s) Compensation shall be subject to the limits of Section 1.66.

        1.28    "Highly Compensated Employee" means an Employee who, with
respect to the "determination year":

        (a)   owned (or is considered as owning within the meaning of Code
Section 318) at any time during the "determination year" or "look-back year"
more than five percent of the outstanding stock of the Employer or stock
possessing more than five percent of the total combined voting power of all
stock of the Employer (the attribution of ownership interest to "Family Members"
shall be used pursuant to Code Section 318); or

5

--------------------------------------------------------------------------------

        (b)   who received "415 Compensation" during the "look-back year" from
the Employer in excess of $80,000 and was in the Top Paid Group of Employees for
the "look-back year".

        The "determination year" shall be the Plan Year for which testing is
being performed. The "look-back year" shall be the Plan Year immediately
preceding the "determination year."

        For purposes of this Section, the determination of "415 Compensation"
for Plan Years beginning before January 1, 1998 shall be made by including
amounts that would otherwise be excluded from a Participant's gross income by
reason of the application of Code Sections 125, 402(e)(3), 402(h)(1)(B) and, in
the case of Employer contributions made pursuant to a salary reduction
agreement, by including amounts that would otherwise be excluded from a
Participant's gross income by reason of the application of Code Section 403(b).

        The dollar threshold amounts specified in (b) above shall be adjusted at
such time and in such manner as is provided in Regulations. In the case of such
an adjustment, the dollar limits which shall be applied are those for the
calendar year in which the "determination year" or "look-back year" begins.

        In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer constituting United States source income
within the meaning of Code Section 861(a)(3) shall not be treated as Employees.

        Additionally, all Affiliated Employers shall be taken into account as a
single employer and Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) shall be considered Employees unless such Leased
Employees are covered by a plan described in Code Section 414(n)(5) and are not
covered in any qualified plan maintained by the Employer. The exclusion of
Leased Employees for this purpose shall be applied on a uniform and consistent
basis for all of the Employer's retirement plans. Highly Compensated Former
Employees shall be treated as Highly Compensated Employees without regard to
whether they performed services during the "determination year".

        Effective for Plan Years beginning on January 1, 1997, the "Family
Member" rules of prior Code Section 414(q)(6) shall not be applicable for
purposes of this Plan.

        1.29    "Highly Compensated Former Employee" means a former Employee who
had a separation year prior to the "determination year" and was a Highly
Compensated Employee in the year of separation from service or in any
"determination year" after attaining age 55. Notwithstanding the foregoing, an
Employee who separated from service prior to 1987 will be treated as a Highly
Compensated Former Employee only if during the separation year (or year
preceding the separation year) or any year after the Employee attains age 55 (or
the last year ending before the Employee's 55th birthday), the Employee either
received "415 Compensation"

6

--------------------------------------------------------------------------------

in excess of $50,000 or was a "five percent owner". For purposes of this
Section, "determination year", "415 Compensation" and "five percent owner" shall
be determined in accordance with Section 1.28. Highly Compensated Former
Employees shall be treated as Highly Compensated Employees. The method set forth
in this Section for determining who is a "Highly Compensated Former Employee"
shall be applied on a uniform and consistent basis for all purposes for which
the Code Section 414(q) definition is applicable.

        Effective for Plan Years beginning on January 1, 1997, the "Family
Member" rules of prior Code Section 414(q)(6) shall not be applicable for
purposes of this Plan.

        1.30    "Highly Compensated Participant" means any Highly Compensated
Employee who is eligible to participate in the Plan.

        1.31    "Hour of Service" means (1) each hour for which an Employee is
directly or indirectly compensated or entitled to compensation by the Employer
for the performance of duties during the applicable computation period; (2) each
hour for which an Employee is directly or indirectly compensated or entitled to
compensation by the Employer (irrespective of whether the employment
relationship has terminated) for reasons other than performance of duties (such
as vacation, holidays, sickness, jury duty, disability, lay-off, military duty
or leave of absence) during the applicable computation period; (3) each hour for
which back pay is awarded or agreed to by the Employer without regard to
mitigation of damages. These hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.
The same Hours of Service shall not be credited both under (1) or (2), as the
case may be, and under (3).

        Notwithstanding the above, (i) no more than 501 Hours of Service are
required to be credited to an Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period); (ii) an hour for which an Employee is
directly or indirectly paid, or entitled to payment, on account of a period
during which no duties are performed is not required to be credited to the
Employee if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable worker's compensation, or unemployment
compensation or disability insurance laws; and (iii) Hours of Service are not
required to be credited for a payment which solely reimburses an Employee for
medical or medically related expenses incurred by the Employee.

        For purposes of this Section, a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

7

--------------------------------------------------------------------------------

        To the extent applicable, an Hour of Service must be counted for the
purpose of determining a Year of Service, a year of participation for purposes
of accrued benefits, a 1-Year Break in Service, and employment commencement date
(or reemployment commencement date). In addition, Hours of Service will be
credited for employment with other Affiliated Employers. With regard to any
Employee for whom hours worked are not required to be kept by any applicable
law, such Employee shall be credited with 45 Hours of Service for any week in
which he is credited with at least one Hour of Service. The provisions of
Department of Labor regulations 2530.200b-2(b) and (c) are incorporated herein
by reference. Effective January 1, 1999, for purposes of this Section and
Section 4.4(a)(3), Salaried Employees shall be credited with 45 Hours of Service
for any week in which they are credited with at least one Hour of Service and
Hourly Employees shall be credited with actual hours worked.

        1.32    "Hourly Employee" means any Employee who is classified by the
Employer as an Hourly Employee in accordance with its normal payroll practices
and who is paid based on a multiple of the number of hours worked.

        1.33    "Income" means the income allocable to "excess amounts" which
shall equal the sum of the allocable gain or loss for the "applicable
computation period" and the allocable gain or loss for the period between the
end of the "applicable computation period" and the date of distribution ("gap
period"). The income allocable to "excess amounts" for the "applicable
computation period" and the "gap period" is calculated separately and is
determined by multiplying the income for the "applicable computation period" or
the "gap period" by a fraction. The numerator of the fraction is the "excess
amount" for the "applicable computation period". The denominator of the fraction
is the total "account balance" attributable to "Employer contributions" as of
the end of the "applicable computation period" or the "gap period", reduced by
the gain allocable to such total amount for the "applicable computation period"
or the "gap period" and increased by the loss allocable to such total amount for
the "applicable computation period" or the "gap period". The provisions of this
Section shall be applied:

        (a)   For purposes of Section 4.2(f), by substituting:

        (1)   "Excess Deferred Compensation" for "excess amounts";

        (2)   "Taxable year of the Participant" for "applicable computation
period";

        (3)   "Deferred Compensation" for "Employer contributions"; and

        (4)   "Participant's Elective Account" for "account balance".

        (b)   For purposes of Section 4.6(a), by substituting:

        (1)   "Excess Contributions" for "excess amount";

8

--------------------------------------------------------------------------------

        (2)   "Plan Year" for "applicable computation period";

        (3)   "Elective Contributions" for "Employer contributions"; and

        (4)   "Participant's Elective Account" for "account balance".

        (c)   For purposes of Section 4.9(a), by substituting:

        (1)   "Excess Aggregate Contributions" for "excess amounts";

        (2)   "Plan Year" for "applicable computation period";

        (3)   "voluntary Employee contributions made pursuant to Section 4.13
and any qualified non-elective contributions or elective deferrals taken into
account pursuant to Section 4.7(c)" for "Employer contributions"; and

        (4)   "that portion of the Participant's account balance attributable to
voluntary Employee contributions made pursuant to Section 4.13, and any
qualified non-elective contributions or elective deferrals taken into account
pursuant to Section 4.7(c)" for "account balance."

        In lieu of the "fractional method" described above, a "safe harbor
method" may be used to calculate the allocable Income for the "gap period".
Under such "safe harbor method", allocable Income for the "gap period" shall be
deemed to equal ten percent (10%) of the Income allocable to "excess amounts"
for the "applicable computation period" multiplied by the number of calendar
months in the "gap period". For purposes of determining the number of calendar
months in the "gap period", a distribution occurring on or before the fifteenth
day of the month shall be treated as having been made on the last day of the
preceding month and a distribution occurring after such fifteenth day shall be
treated as having been made on the first day of the next subsequent month.

        Income allocable to any distribution of Excess Deferred Compensation on
or before the last day of the taxable year of the Participant shall be
calculated from the first day of the taxable year of the Participant to the date
on which the distribution is made pursuant to either the "fractional method" or
the "safe harbor method."

        The Income allocable to Excess Aggregate Contributions resulting from
the recharacterization of Elective contributions shall be determined and
distributed as if such recharacterized Elective Contributions had been
distributed as Excess Contributions.

        Notwithstanding the above, for "applicable computation periods" which
began in 1987, Income during the "gap period" shall not be taken into account.

9

--------------------------------------------------------------------------------

        1.34    "Investment Manager" means an entity that (a) has the power to
manage, acquire, or dispose of Plan assets and (b) acknowledges fiduciary
responsibility to the Plan in writing. Such entity must be a person, firm, or
corporation registered as an investment adviser under the Investment Advisers
Act of 1940, a bank, or an insurance company.

        1.35    "Key Employee" means an Employee as defined in Code
Section 416(i)(1) and the Regulations thereunder. For Plan Years beginning after
December 31, 2001, "Key Employee" means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the "Determination Date" was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2002), a 5-percent owner of the Employer
or a 1-percent owner of the Employer having annual compensation of more than
$150,000. As used in this definition, "annual compensation" means compensation
within the meaning of Code Section 415(c)(3). For Plan Years beginning prior to
December 31, 2001, "Key Employee" generally means any Employee or former
Employee (as well as each of his Beneficiaries) is considered a Key Employee if
he, at any time during the Plan Year that contains the "Determination Date" or
any of the preceding four (4) Plan Years, has been included in one of the
following categories:

        (a)   an officer of the Employer (as that term is defined within the
meaning of the Regulations under Code Section 416) having annual "415
Compensation" greater than 50 percent of the amount in effect under Code
Section 415(b)(1)(A) for any such Plan Year.

        (b)   one of the ten employees having annual "415 Compensation" from the
Employer for a Plan Year greater that the dollar limitation in effect under Code
Section 415(c)(1)(A) for the calendar year in which such Plan Year ends and
owning (or considered as owning within the meaning of Code Section 318) both
more than one-half percent interest and the largest interests in the Employer.

        (c)   a "five percent owner" of the Employer. "Five percent owner" means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers.

        (d)   a "one percent owner" of the Employer having an annual "415
Compensation" from the Employer of more than $150,000. "One percent owner" means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Employer
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than one percent (1%) of the capital

10

--------------------------------------------------------------------------------

or profits interest in the Employer. In determining percentage ownership
hereunder, employers that would otherwise be aggregated under Code Sections
414(b), (c), (m) and (o) shall be treated as separate employers. However, in
determining whether an individual has "415 Compensation" of more than $150,000,
"415 Compensation" from each employer required to be aggregated under Code
Sections 414(b), (c), (m) and (o) shall be taken into account.

        For purposes of this Section, the determination of "415 Compensation"
for Plan Years beginning before January 1, 1998 shall be made by including
amounts that would otherwise be excluded from a Participant's gross income by
reason of the application of Code Sections 125, 402(e)(3), 402(h)(1)(B) and, in
the case of Employer contributions made pursuant to a salary reduction
agreement, by including amounts that would otherwise be excluded from a
Participant's gross income by reason of the application of Code Section 403(b).

        1.36    "Late Retirement Date" means the first day of the month
coinciding with or next following a Participant's actual Retirement Date after
having reached his Normal Retirement Date.

        1.37    "Leased Employee" means any person (other than an Employee of
the recipient) who pursuant to an agreement between the recipient and any other
person ("leasing organization") has performed services for the recipient (or for
the recipient and related persons determined in accordance with Code
Section 414(n)(6) on a substantially full time basis for a period of at least
one year, and such services are performed under primary direction or control by
the recipient employer.

        1.38    "Non-Elective Contribution" means the Employer's contributions
to the Plan excluding, however, contributions made pursuant to the Participant's
deferral election provided for in Section 4.2, matching contributions made
pursuant to Section 4.1(b), Employer NHCE Contributions made pursuant to
Section 4.1(d), and any Qualified Non-Elective Contribution. Any such
contributions deemed to be Employer Non-Elective Contributions shall be subject
to the requirements of Sections 4.2(b) and 4.2(c), substituting "Participant's
Account" for "Participant's Elective Account" wherever it appears.

        1.39    "Non-Highly Compensated Participant" means any Participant who
is neither a Highly Compensated Employee nor a Family Member.

        1.40    "Non-Key Employee" means any Employee or former Employee (and
his Beneficiaries) who is not a Key Employee.

        1.41    "Normal Retirement Date" means the first day of the month
coinciding with or next following the Participant's Normal Retirement Age (65th
birthday). A Participant shall be fully Vested in his Participant's Combined
Account at all times.

11

--------------------------------------------------------------------------------




        1.42    "1-Year Break in Service" means the applicable computation
period during which an Employee classified by the Employer as an Hourly Employee
in accordance with the Employer's normal payroll practices has not completed
more than 500 Hours of Service with the Employer. Further, solely for the
purpose of determining whether a Participant has incurred a 1-Year Break in
Service, Hours of Service shall be recognized for "authorized leaves of absence"
and "maternity and paternity leaves of absence." Years of Service and 1-Year
Breaks in Service shall be measured on the same computation period.

        "Authorized leave of absence" means an unpaid, temporary cessation from
active employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.

        A "maternity or paternity leave of absence" means, for Plan Years
beginning after December 31, 1984, an absence from work for any period by reason
of the Employee's pregnancy, birth of the Employee's child, placement of a child
with the Employee in connection with the adoption of such child, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement and, for Plan Years beginning after December 31, 1993, it
shall also mean an absence from work pursuant to the Family and Medical Leave
Act of 1993. For this purpose, Hours of Service shall be credited for the
computation period in which the absence from work begins, only if credit
therefore is necessary to prevent the Employee from incurring a 1-Year Break in
Service, or, in any other case, in the immediately following computation period.
The Hours of Service credited for a "maternity or paternity leave of absence"
shall be those which would normally have been credited but for such absence, or,
in any case in which the Administrator is unable to determine such hours
normally credited, eight (8) Hours of Service per day. The Total Hours of
Service required to be credited for a "maternity or paternity leave of absence"
shall not exceed 501.

        For purposes of determining the service credited to an Employee
classified by the Employer as a Salaried Employee in accordance with its normal
payroll practices, the term "1-Year Break in Service" means a period of 365 or
more consecutive days beginning on an Employee's separation from service date
and ending on the date the Employee is again credited with an Hour of Service.
For purposes of this paragraph, "separation from service" means the earlier of
the date on which the Employee quits, retires, is discharged or dies, or the
first anniversary of the first date of absence for any other reason. The
separation from service date of an Employee who is absent from service beyond
the first anniversary of the first day of absence by reason of a maternity or
paternity leave of absence is the second anniversary of the first day of such
absence. The period between the first and second anniversaries of the first day
of absence is neither a period of service nor a 1-Year Break in Service.

        1.43    "Participant" means any Eligible Employee who participates in
the Plan as provided in Sections 3.2 and 3.3, and has not for any reason become
ineligible to participate further in the Plan.

12

--------------------------------------------------------------------------------

        1.44    "Participant's Account" means the account established and
maintained by the Administrator for each Participant with respect to his total
interest in the Plan and Trust resulting from the Employer's Non-Elective
Contributions.

        1.45    "Participant's Combined Account" means the total aggregate
amount of each Participant's Elective Account and Participant's Account.

        1.46    "Participant's Elective Account" means the account established
and maintained by the Administrator for each Participant with respect to his
total interest in the Plan and Trust resulting from the Employer's Elective
Contributions. A separate accounting shall be maintained with respect to that
portion of the Participant's Elective Account attributable to Elective
Contributions pursuant to Section 4.2, Employer matching contributions pursuant
to Section 4.1(b), Employer NHCE Contributions pursuant to Section 4.1(d), and
any Employer Qualified Non-Elective Contributions.

        1.47    "Plan" means this instrument, including all amendments thereto.

        1.48    "Plan Year" means the Plan's accounting year of twelve months
commencing on January 1st of each year and ending the following December 31st.

        1.49    "Qualified Non-Elective Contribution" means the Employer's
contributions to the Plan that are made pursuant to Section 4.6. Such
contributions shall be considered an Elective Contribution for the purposes of
the Plan and used to satisfy the "Actual Deferral Percentage" tests.

        In addition, the Employer's contributions to the Plan that are made
pursuant to Section 4.9(f) which are used to satisfy the "Actual Contribution
Percentage" tests shall be considered Qualified Non-Elective Contributions and
be subject to the provisions of Sections 4.2(b) and 4.2(c).

        1.50    "Regulation" means the Income Tax Regulations as promulgated by
the Secretary of the Treasury or his delegate, and as amended from time to time.

        1.51    "Retired Participant" means a person who has been a Participant,
but who has become entitled to retirement benefits under the Plan.

        1.52    "Retirement Date" means the date as of which a Participant
retires whether such retirement occurs on a Participant's Normal Retirement Date
or Late Retirement Date (see Section 6.1).

        1.53    "Salaried Employee" means any Employee who is classified by the
Employer as a Salaried Employee in accordance with its normal payroll practices
and who is paid on a periodic

13

--------------------------------------------------------------------------------

basis rather than as a multiple of the number of hours worked, except that the
number of hours worked may be used to calculate overtime payments for non-exempt
Salaried Employees.

        1.54    "Shareholder-Employee" means a Participant who owns more than
five percent (5%) of the Employer's outstanding capital stock during any year in
which the Employer elected to be taxed as a Small Business Corporation under the
applicable Code Section.

        1.55    "Super Top Heavy Plan" means a plan described in Section 2.2(b).

        1.56    "Taxable Wage Base" means, with respect to any Plan Year, the
maximum amount of earnings at the beginning of such year which may be considered
wages for such year under Code Section 3121(a)(1).

        1.57    "Terminated Participant" means a person who has been a
Participant, but whose employment has been terminated other than by death or
retirement.

        1.58    "Top Heavy Plan" means a plan described in Section 2.2(a).

        1.59    "Top Heavy Plan Year" means a Plan Year commencing after
December 31, 1983 during which the Plan is a Top Heavy Plan.

        1.60    "Top Paid Group" means the top 20 percent of Employees who
performed services for the Employer during the applicable year, ranked according
to the amount of "415 Compensation" (determined for this purpose in accordance
with Section 1.28) received from the Employer during such year. All Affiliated
Employers shall be taken into account as a single employer, and Leased Employees
within the meaning of Code Sections 414(n)(2) and 414(o)(2) shall be considered
Employees unless such Leased Employees are covered by a plan described in Code
Section 414(n)(5) and are not covered in any qualified plan maintained by the
Employer. Employees who are non-resident aliens and who received no earned
income (within the meaning of Code Section 911(d)(2) from the Employer
constituting United States source income within the meaning of Code
Section 861(a)(3) shall not be treated as Employees. Additionally, for the
purpose of determining the number of active Employees in any year, the following
additional Employees shall also be excluded; however, such Employees shall still
be considered for the purpose of identifying the particular Employees in the Top
Paid Group:

        (a)   Employees with less than six (6) months of Service;

        (b)   Employees who normally work less than 171/2 hours per week;

        (c)   Employees who normally work less than six (6) months during a
year; and

        (d)   Employees who have not yet attained age 21.

14

--------------------------------------------------------------------------------

        In addition, if 90 percent or more of the Employees of the Employer are
covered under agreements the Secretary of Labor finds to be collective
bargaining agreements between Employee representatives and the Employer, and the
Plan covers only Employees who are not covered under such agreements, then
Employees covered by such agreements shall be excluded from both the total
number of active Employees as well as from the identification of particular
Employees in the Top Paid Group.

        The foregoing exclusions set forth in this Section shall be applied on a
uniform and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable.

        1.61    "Trustee" means each person or entity named as trustee herein or
in any separate trust forming a part of this Plan, and any successors.

        1.62    "Trust Fund" means the assets of the Plan and Trust as the same
shall exist from time to time. "Trust" means the Plan and Trust established
pursuant to this instrument, including all amendments thereto.

        1.63    "Vested" means the nonforfeitable portion of any account
maintained on behalf of a Participant.

        1.64    "Voluntary Contribution Account" means the account established
and maintained by the Administrator for each Participant with respect to his
total interest in the Plan resulting from the Participant's nondeductible
voluntary contributions made pursuant to Section 4.12.

        Amounts recharacterized as voluntary Employee contributions pursuant to
Section 4.6(a) shall remain subject to the limitations of Sections 4.2(b) and
4.2(c). Therefore, a separate accounting shall be maintained with respect to
that portion of the Voluntary Contribution Account attributable to voluntary
Employee contributions made pursuant to Section 4.13.

        1.65    "Year of Service" means the computation period of twelve
(12) consecutive months, herein set forth, during which an Employee has at least
1000 Hours of Service. The computation period shall be the Plan Year.

        Years of Service with any Affiliated Employer shall be recognized only
for the period that such entity is an Affiliated Employer and Year of Service
for any period prior to such time shall not be recognized unless otherwise
specifically provided herein.

        Prior to January 1, 1999, for purposes of eligibility for participation,
the initial computation period shall begin with the date on which the Employee
first performs an Hour of Service. The participation computation periods
subsequent to the initial computation period shall be the Plan Years beginning
with the first Plan Year which includes the anniversary of the date on which the
Employee first performed an Hour of Service. The participation computation
period beginning after 5 consecutive 1-Year Breaks in Service shall be measured
from the date on which

15

--------------------------------------------------------------------------------

an Employee again performs an Hour of Service. For all other purposes, the
computation period shall be the Plan Year.

        1.66    "Section 401(a)(17) Limitation": In addition to other applicable
limitations set forth in the Plan, and notwithstanding any other provision of
the Plan to the contrary, for Plan Years beginning on or after January 1, 1994,
the annual compensation of each employee taken into account under the Plan shall
not exceed the OBRA'93 annual compensation limit. The OBRA'93 annual
compensation limit is $150,000 (or such other amount prescribed under Code
Section 401(a)(17)), as adjusted by the Commissioner for increases in the cost
of living in accordance with Code Section 401(a)(17)(B). The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding
12 months, over which compensation is determined (determination period)
beginning in such calendar year. If a determination period consists of fewer
than 12 months, the OBRA'93 annual compensation limit will be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is 12.

        If compensation for any prior determination period is taken into account
in determining an employee's benefits accruing in the current Plan Year, the
compensation for that prior determination period is subject to the OBRA'93
annual compensation limit in effect for that prior determination period. For
this purpose, for determination periods beginning before the first day of the
first Plan Year beginning on or after January 1, 1994, the OBRA'93 annual
compensation limit is $150,000.

ARTICLE II
TOP HEAVY AND ADMINISTRATION

        2.1    TOP HEAVY PLAN REQUIREMENTS     

        For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 6.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.4 of the Plan.


        2.2    DETERMINATION OF TOP HEAVY STATUS     

        (a)   This Plan shall be a Top Heavy Plan for any Plan Year commencing
after December 31, 1983 in which, as of the Determination Date, (1) the Present
Value of Accrued Benefits of Key Employees and (2) the sum of the Aggregate
Accounts of Key Employees under this Plan and all plans of an Aggregation Group,
exceeds sixty percent (60%) of the Present Value of Accrued Benefits and the
Aggregate Accounts of all Key and Non-Key Employees under this Plan and all
plans of an Aggregation Group.

16

--------------------------------------------------------------------------------

        If any Participant is a Non-Key Employee for any Plan Year, but such
Participant was a Key Employee for any prior Plan Year, such Participant's
Present Value of Accrued Benefit and/or Aggregate Account balance shall not be
taken into account for purposes of determining whether this Plan is a Top Heavy
or Super Top Heavy Plan (or whether any Aggregation Group which includes this
Plan is a Top Heavy Group). In addition, for Plan Years beginning after
December 31, 1984, if a Participant or Former Participant has not performed any
services for any Employer maintaining the Plan at any time during the five year
period ending on the Determination Date, any accrued benefit for such
Participant or Former Participant shall not be taken into account for the
purposes of determining whether this Plan is a Top Heavy or Super Top Heavy
Plan. For Plan Years beginning after December 31, 2000, the accrued benefits and
accounts for any Participant or former Participant who has not performed any
services for any Employer maintaining the Plan during the one year period ending
on the Determination Date shall not be taken into account for the purpose of
determining whether this Plan is a Top Heavy or Super Top Heavy Plan.

        (b)   This Plan Shall be a Super Top Heavy Plan for any Plan Year
commencing after December 31, 1983 in which, as of the Determination Date,
(1) the Present Value of Accrued Benefits of Key Employees and (2) the sum of
the Aggregate Accounts of Key Employees under this Plan and all plans of an
Aggregation Group, exceeds ninety percent (90%) of Present Value of Accrued
Benefits and the Aggregate Accounts of all Key and Non-Key Employees under this
Plan and all plans of an Aggregation Group.

        (c)   Aggregate Account: As used in this Section 2.2, a Participant's
Aggregate Account as of the Determination Date is the sum of:

        (1)   his Participant's Combined Account balance as of the most recent
valuation occurring within a twelve (12) month period ending on the
Determination Date;

        (2)   an adjustment for any contributions due as of the Determination
Date. Such adjustment shall be the amount of any contributions actually made
after the valuation date but due on or before the Determination Date, except for
the first Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year;

        (3)   any Plan distributions made within the one-year period ending on
the Determination Date; provided that in the case of a distribution from the
Plan made for a reason other than separation from service, death or disability,
this provision shall be applied by substituting "five-year period" for "one-year
period". However, in the case of distributions made after the valuation date and
prior to

17

--------------------------------------------------------------------------------

the Determination Date, such distributions are not included as distributions for
top heavy purposes to the extent that such distributions are already included in
the Participant's Aggregate Account balance as of the valuation date. Further,
distributions from the Plan (including the cash value of life insurance
policies) of a Participant's account balance because of death shall be treated
as a distribution for the purposes of this paragraph.

        (4)   any Employee contributions, whether voluntary or mandatory.
However, amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant's
Aggregate Account balance.

        (5)   with respect to unrelated rollovers and plan-to-plan transfers
(ones which are both initiated by the Employee and made from a plan maintained
by one employer to plan maintained by another employer), if this Plan provides
the rollovers or plan-to-plan transfers, it shall always consider such rollovers
or plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers accepted after
December 31, 1983 as part of the Participant's Aggregate Account balance.
However, rollovers or plan-to-plan transfers accepted prior to January 1, 1984
shall be considered as part of the Participant's Aggregate Account balance.

        (6)   with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant's Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

        (7)   For the purposes of determining whether two employers are to be
treated as the same employer in (5) and (6) above, all employers aggregated
under Code Section 414(b), (c) (m) and (o) are treated as the same employer.

        (d)   "Aggregation Group" means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

18

--------------------------------------------------------------------------------

        (1)   Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer in which a Key Employee is a
participant in the Plan Year containing the Determination Date or any of the
four preceding Plan Years, and each other plan of the Employer which enables any
plan in which a Key Employee participates to meet the requirements of Code
Sections 401(a)(4) or 410, will be required to be aggregated. Such group shall
be known as a Required Aggregation Group.

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

        (2)   Permissive Aggregation Group: The Employer may also include any
other plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Code Sections 401(a)(4) and 410. Such group shall be known as a
Permissive Aggregation Group.

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

        (3)   Only those plans of the Employer in which the Determination Dates
fall within the same calendar year shall be aggregated in order to determine
whether such plans are Top Heavy Plans.

        (4)   An Aggregation Group shall include any terminated plan of the
Employer if it was maintained within the last five (5) years ending on the
Determination Date.

        (e)   "Determination Date" means (a) the last day of the preceding Plan
Year, or (b) in the case of the first Plan Year, the last day of such Plan Year.

        (f)    Present Value of Accrued Benefit: In the case of a defined
benefit plan, the Present Value of Accrued Benefit for a Participant other than
a Key Employee, shall be

19

--------------------------------------------------------------------------------

as determined using the single accrual method used for all plans of the Employer
and Affiliated Employers, or if no such single method exists, using a method
which results in benefits accruing not more rapidly than the slowest accrual
rate permitted under Code Section 411(b)(1)(C). The determination of the Present
Value of Accrued Benefit shall be determined as of the most recent valuation
date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.

        (g)   "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:

        (1)   the Present Value of Accrued Benefits of Key Employees under all
defined benefit plans included in the group, and

        (2)   the Aggregate Accounts of Key Employees under all defined
contribution plans included in the group, exceeds sixty percent (60%) of a
similar sum determined for all Participants.


        2.3    POWERS AND RESPONSIBILITIES OF THE EMPLOYER     

        (a)   The Employer shall be empowered to appoint and remove the Trustees
and the Administrator from time to time as it deems necessary for the proper
administration of the Plan to assure that the Plan is being operated for the
exclusive benefit of the Participants and their Beneficiaries in accordance with
the terms of the Plan, the Code, and the Act.

        (b)   The Employer shall establish a "funding policy and method"; i.e,
it shall determine whether the Plan has a short run need for liquidity (e.g., to
pay benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustees, who shall coordinate such Plan needs with its investment policy.
The communication of such a "funding policy and method" shall not, however,
constitute a directive to the Trustees as to investment of the Trust Funds. Such
"funding policy and method" shall be consistent with the objectives of this Plan
and with the requirements of Title I of the Act.

        (c)   The Employer shall periodically review the performance of any
Fiduciary or other person to whom duties have been delegated or allocated by it
under the provisions of this Plan or pursuant to procedures established
hereunder. This requirement may be satisfied by formal periodic review by the
Employer or by a qualified person specifically designated by the Employer,
through day-to-day conduct and evaluation, or through other appropriate ways.

20

--------------------------------------------------------------------------------


        2.4    DESIGNATION OF ADMINISTRATIVE AUTHORITY     

        The Employer shall appoint one or more Administrators. Any person,
including, but not limited to, the Employees of the Employer, shall be eligible
to serve as an Administrator. Any person so appointed shall signify his
acceptance by filing written acceptance with the Employer. An administrator may
resign by delivering his written resignation to the Employer or be removed by
the Employer by delivery of written notice of removal, to take effect at a date
specified therein, or upon delivery to the Administrator if no date is
specified.

        The Employer, upon the resignation or removal of an Administrator, shall
promptly designate in writing a successor to this position. If the Employer does
not appoint an Administrator, the Employer will function as the Administrator.


        2.5    ALLOCATION AND DELEGATION OF RESPONSIBILITIES     

        If more than one person is appointed as Administrator, the
responsibilities of each Administrator may be specified by the Employer and
accepted in writing by each Administrator. In the event that no such delegation
is made by the Employer, the Administrators may allocate the responsibilities
among themselves, in which event the Administrators shall notify the Employer
and the Trustees in writing of such action and specify the responsibilities of
each Administrator. The Trustees thereafter shall accept and rely upon any
documents executed by the appropriate Administrator until such time as the
Employer or the Administrators file with the Trustees a written revocation of
such designation.


        2.6    POWERS AND DUTIES OF THE ADMINISTRATOR     

        The primary responsibility of the Administrator is to administer the
Plan for the exclusive benefit of the Participants and their Beneficiaries,
subject to the specific terms of the Plan. The Administrator shall administer
the Plan in accordance with its terms and shall have the power and discretion to
construe the terms of the Plan and to determine all questions arising in
connection with the administration, interpretation, and application of the Plan.
Any such determination by the Administrator shall be conclusive and binding upon
all persons. The Administrator may establish procedures, correct any defect,
supply any information, or reconcile any inconsistency in such manner and to
such extent as shall be deemed necessary or advisable to carry out the purpose
of the Plan; provided, however, that any procedure, discretionary act,
interpretation or construction shall be done in a nondiscriminatory manner based
upon uniform principles consistently applied and shall be consistent with the
intent that the Plan shall continue to be deemed a qualified plan under the
terms of Code Section 401(a), and shall comply with the terms of the Act and all
regulations issued pursuant thereto. The Administrator shall have all powers
necessary or appropriate to accomplish his duties under this Plan.

        The Administrator shall be charged with the duties of the general
administration of the Plan, including, but not limited to, the following:

21

--------------------------------------------------------------------------------

        (a)   the discretion to determine all questions relating to the
eligibility of Employees to participate or remain a Participant hereunder and to
receive benefits under the Plan;

        (b)   to compute, certify, and direct the Trustees with respect to the
amount and the kind of benefits to which any Participant shall be entitled
hereunder;

        (c)   to authorize and direct the Trustees with respect to all
nondiscretionary or otherwise directed disbursements from the Trust;

        (d)   to maintain all necessary records for the administration of the
Plan;

        (e)   to interpret the provisions of the Plan and to make and publish
such rules for regulation of the Plan as are consistent with the terms hereof,
subject to the final determination of the Trustees;

        (f)    to determine the size and type of any Contract to be purchased
from any insurer, and to designate the insurer from which such Contract shall be
purchased;

        (g)   to compute and certify to the Employer and to the Trustees from
time to time the sums of money necessary or desirable to be contributed to the
Plan;

        (h)   to consult with the Employer and the Trustees regarding the short
and long-term liquidity needs of the Plan in order that the Trustees can
exercise any investment discretion in a manner designed to accomplish specific
objectives;

        (i)    to prepare and implement a procedure to notify Eligible Employees
that they may elect to have a portion of their Compensation deferred or paid to
them in cash;

        (j)    to assist any Participant regarding his rights, benefits, or
elections available under the Plan.


        2.7    RECORDS AND REPORTS     

        The Administrator shall keep a record of all actions taken and shall
keep all other books of account, records, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.


        2.8    APPOINTMENT OF ADVISERS     

22

--------------------------------------------------------------------------------

        The Administrator, or the Trustees with the consent of the
Administrator, may appoint counsel, specialists, advisers, actuaries, and other
persons as the Administrator or the Trustees deems necessary or desirable in
connection with the administration of this Plan.


        2.9    INFORMATION FROM EMPLOYER     

        To enable the Administrator to perform his functions, the Employer shall
supply full and timely information to the Administrator on all matters relating
to the Compensation of all Participants, their Hours of Service, their Years of
Service, their retirement, death, disability, or termination of employment, and
such other pertinent facts as the Administrator may require; and the
Administrator shall advise the Trustees of such of the foregoing facts as may be
pertinent to the Trustees' duties under the Plan. The Administrator may rely
upon such information as is supplied by the Employer and shall have no duty or
responsibility to verify such information.


        2.10    PAYMENT OF EXPENSES     

        All expenses of administration may be paid out of the Trust Fund unless
paid by the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, including, but not limited to, fees of
accountants, counsel, and other specialists and their agents, and other costs of
administering the Plan. Until paid, the expenses shall constitute a liability of
the Trust Fund. However, the Employer may reimburse the Trust Fund for any
administration expense incurred. Any administration expense paid to the Trust
Fund as a reimbursement shall not be considered an Employer contribution.


        2.11    MAJORITY ACTIONS     

        Except where there has been an allocation and delegation of
administrative authority pursuant to Section 2.5, if there shall be more than
one Administrator, they shall act by a majority of their number, but may
authorize one or more of them to sign all papers on their behalf.


        2.12    CLAIMS PROCEDURE     

        Claims for benefits under the Plan may be filed with the Administrator
on forms supplied by the Employer. Written notice of the disposition of a claim
shall be furnished to the claimant within 90 days after the application is
filed. In the event the claim is denied, the reasons for the denial shall be
specifically set forth in the notice in language calculated to be understood by
the claimant, pertinent provisions of the Plan shall be cited, and, where
appropriate, an explanation as to how the claimant can perfect the claim will be
provided. In addition, the claimant shall be furnished with an explanation of
the Plan's claims review procedure. There may be times when this 90-day period
may be extended due to special circumstances, provided the delay and the special
circumstances occasioning it are communicated to the claimant in writing within
the 90-day period.

23

--------------------------------------------------------------------------------




        2.13    CLAIMS REVIEW PROCEDURE     

        Any Employee, former Employee, or Beneficiary of either, who has been
denied a benefit by a decision of the Administrator pursuant to Section 2.12
shall be entitled to request the Administrator to give further consideration to
his claim by filing with the Administrator (on a form which may be obtained from
the Administrator) a request for a hearing. Such request, together with a
written statement of the reasons why the claimant believes his claim should be
allowed, shall be filed with the Administrator no later than 60 days after
receipt of the written notification provided for in Section 2.12. The
Administrator shall then conduct a hearing within the next 60 days, at which the
claimant may be represented by an attorney or any other representative of his
choosing and at which the claimant shall have an opportunity to submit written
and oral evidence and arguments in support of his claim. At the hearing (or
prior thereto upon 5 business days written notice to the Administrator) the
claimant or his representative shall have an opportunity to review all documents
in the possession of the Administrator which are pertinent to the claim at issue
and its disallowance. Either the claimant or the Administrator may cause a court
reporter to attend the hearing and record the proceedings. In such event, a
complete written transcript of the proceedings shall be furnished to both
parties by the court reporter. The full expense of any such court reporter and
such transcripts shall be borne by the party causing the court reporter to
attend the hearing. A final decision as to the allowance of the claim shall be
made by the Administrator within 60 days of receipt of the appeal (unless there
has been an extension of 60 days due to special circumstances, provided the
delay and the special circumstances occasioning it are communicated to the
claimant within the 60-day period). Such communication shall be written in a
manner calculated to be understood by the claimant and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based. The decision of the Administrator
shall be made in its sole discretion based on the Plan documents and is final
and binding.

ARTICLE III
ELIGIBILITY

        3.1    CONDITIONS OF ELIGIBILITY     

        (a)   Effective January 1, 1999, any Eligible Employee who is employed
on or prior to the last day of the previous Plan Year (including December 31,
1998) shall be eligible to participate hereunder as of the first day of the Plan
Year (or, if the Eligible Employee is not employed on the first day of the Plan
Year, as of the date of rehire). Notwithstanding the foregoing, any Eligible
Employee who was a Participant in the Plan immediately prior to the effective
date of this amendment and restatement shall continue to participate in the Plan
on the effective date. Notwithstanding the foregoing, any Eligible Employee who
was a Participant in the Plan on September 29, 2000, shall continue to
participate in the Plan as long as he or she remains an Eligible Employee.

24

--------------------------------------------------------------------------------

        (b)   Prior to January 1, 1999, the following provisions were effective:
Any Eligible Employee classified by the Employer as a Salaried Employee in
accordance with its normal payroll practices and who has completed six
(6) Months of Service as described below and any Eligible Employee classified by
the Employer as an Hourly Employee in accordance with its normal payroll
practices and who has completed one (1) Year of Service shall be eligible to
participate hereunder as of the date he has satisfied such requirements.
Notwithstanding the foregoing, any Eligible Employee who was a Participant in
the Plan immediately prior to the effective date of this amendment and
restatement shall continue to participate in the Plan on the effective date.

        For purposes of this Section 3.1, an Eligible Employee classified by the
Employer as a Salaried Employee in accordance with its normal payroll practices
will be deemed to have completed six (6) Months of Service if he is in the
employ of the Employer at any time six (6) months after his employment
commencement date. Employment commencement date shall be the first day that he
is entitled to be credited with an Hour of Service for the performance of duty.

        In the case of the reclassification of a Participant from an Hourly
Employee to a Salaried Employee or a Salaried Employee to an Hourly Employee,
such Participant shall continue to be a Participant under the Plan.

        In the case of the reclassification of an Eligible Employee who is not
yet a Participant, the following rules shall apply:

          (i)  An Hourly Employee who is reclassified as a Salaried Employee
shall receive credit for purposes of eligibility hereunder consisting of:

        (A)  the number of years equal to his Years of Service prior to the
"computation period" in which such reclassification occurs and

        (B)  the greater of (1) the period of service for which he would have
been credited had he been a Salaried Employee for the entire "computation
period" in which his reclassification occurs or (2) the service taken into
account as an Hourly Employee as of the date of reclassification.

         (ii)  A Salaried Employee who is reclassified as an Hourly Employee
shall receive credit for purposes of eligibility hereunder consisting of:

        (A)  the number of Years of Service equal to the number of one year
periods of service credited to the Eligible Employee as of the date of
reclassification; and

        (B)  credit, in the "computation period" which includes the date of
reclassification, for the number of Hours of Service defined under Section

25

--------------------------------------------------------------------------------

1.30 for which he would have been credited had he been an Hourly Employee during
such "computation period".

        For purposes of this Section 3.1, the "computation period" shall be the
participation computation period described in Section 1.65.


        3.2    APPLICATION FOR PARTICIPATION     

        In order to become a Participant hereunder, each Eligible Employee shall
make application to the Employer for participation in the Plan and agree to the
terms hereof. Upon the acceptance of any benefits under this Plan, such Employee
shall automatically be deemed to have made application and shall be bound by the
terms and conditions of the Plan and all amendments hereto.


        3.3    EFFECTIVE DATE OF PARTICIPATION     

        (a)   Effective January 1, 1999, an Eligible Employee shall become a
Participant effective as of the first day of the Plan Year immediately following
the date on which such Employee meets the eligibility requirements of
Section 3.1, provided said Employee is still employed as of such date.

        (b)   An Eligible Employee who, at any time, has been eligible to be a
Participant and who terminates employment or ceases to be an Eligible Employee
and is later reemployed by the Employer on or after January 1, 1999, or again
becomes an Eligible Employee on or after January 1, 1999, as the case may be,
shall immediately become a Participant effective upon reemployment or
reclassification.

        (c)   An ineligible Employee who would otherwise be an Eligible Employee
except for his classification and who becomes classified as an Eligible Employee
on or after January 1, 1999 shall immediately become a Participant effective
upon such reclassification.

        (d)   Prior to January 1, 1999, the following provisions were effective:

          (i)  An Eligible Employee classified by the Employer as a Salaried
Employee in accordance with its normal payroll practices shall become a
Participant effective as of the first day of the Plan Year immediately following
the date on which such Employee meets the eligibility requirements of
Section 3.1, provided said Employee is still employed as of such date. Any
Eligible Employee who is classified by the Employer as an Hourly Employee in
accordance with its normal payroll practices shall become a Participant
effective as of the earlier of the first day of the Plan Year or the first day
of the seventh month of such Plan Year coincident with or immediately following
the date on which such Employee meets the eligibility requirements of
Section 3.1, provided said Employee is still employed as of such date.

26

--------------------------------------------------------------------------------

         (ii)  An Eligible Employee who, at any time, has been eligible to be a
Participant and who terminates employment or ceases to be an Eligible Employee
and is later reemployed by the Employer or again becomes an Eligible Employee,
as the case may be, shall immediately be eligible to become a Participant upon
reemployment or reclassification, unless the number of consecutive 1-Year Breaks
in Service the Eligible Employee incurs exceeds the greater of (i) five or
(ii) the aggregate number of periods of service or Years of Service, as
applicable, credited to such Eligible Employee prior to such break in service.
If an Eligible Employee incurs the number of consecutive 1-Year Breaks in
Service described in the previous sentence, such Eligible Employee must again
satisfy the requirements of Section 3.1 to become a Participant.

        (iii)  If an Eligible Employee classified as a Salaried Employee in
accordance with the Employer's normal payroll practices who, at any time, has
not been eligible to be a Participant, incurs a 1-Year Break in Service but does
not incur five consecutive 1-Year Breaks in Service, any periods of service
credited to the Eligible Employee shall be aggregated for purposes of satisfying
the eligibility requirements of Section 3.1.

        (iv)  The participation computation period for Eligible Employees
classified as Hourly Employees in accordance with the Employer's normal payroll
practices shall be measured in accordance with Section 1.65 hereof.


        3.4    DETERMINATION OF ELIGIBILITY     

        The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review per Section 2.13.


        3.5    TERMINATION OF ELIGIBILITY     

        (a)   In the event a Participant shall go from a classification of an
Eligible Employee to an ineligible Employee, his interest in the Plan shall
continue to share in the earnings of the Trust Fund, until such time as his
Aggregate Account shall be distributed pursuant to the terms of the Plan.

        (b)   In the event a Participant is no longer a member of an eligible
class of Employees and becomes ineligible to participate, such Employee will
participate immediately upon returning to an eligible class of Employees.

          (i)  Prior to January 1, 1999, the following was effective: In the
event a Participant is no longer a member of an eligible class of Employees and
becomes ineligible to participate but has not incurred a 1-Year Break in
Service, such Employee will participate

27

--------------------------------------------------------------------------------

immediately upon returning to an eligible class of Employees. If such
Participant incurs a 1-Year Break in Service, eligibility will be determined
under the break in service rules of the Plan.

        (c)   In the event an Employee who is not a member of an eligible class
of Employees becomes a member of an eligible class, such Employee will
participate immediately if such Employee has satisfied the minimum age and
service requirements and would have otherwise previously become a Participant.


        3.6    OMISSION OF ELIGIBLE EMPLOYEE     

        If, in any Plan Year, any Employee who should be included as a
Participant in the Plan is erroneously omitted and discovery of such omission is
not made until after a contribution by his Employer for the year has been made,
the Employer shall make a subsequent contribution with respect to the omitted
Employee in the amount which the said Employer would have contributed with
respect to him had he not been omitted. Such contribution shall be made
regardless of whether or not it is deductible in whole or in part in any taxable
year under applicable provisions of the Code.


        3.7    INCLUSION OF INELIGIBLE EMPLOYEE     

        If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such incorrect
inclusion is not made until after a contribution for the year has been made, the
Employer shall not be entitled to recover the contribution made with respect to
the ineligible person regardless of whether or not a deduction is allowable with
respect to such contribution.

        In such event, the amount contributed with respect to the ineligible
person shall constitute a Forfeiture (except for Deferred Compensation which
shall be distributed to the ineligible person) for the Plan Year in which the
discovery is made.


        3.8    QUALIFIED MILITARY SERVICE PROVISIONS     

        Notwithstanding any provision of this Plan to the contrary, effective as
of December 12, 1994, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code
Section 414(u).

ARTICLE IV
CONTRIBUTION AND ALLOCATION

        4.1    FORMULA FOR DETERMINING EMPLOYER'S CONTRIBUTION     

        For each Plan Year, the Employer shall contribute to the Plan:

28

--------------------------------------------------------------------------------

        (a)   The amount of the total salary reduction elections of all
Participants made pursuant to Section 4.2(a), which amount shall be deemed an
Employer's Elective Contribution.

        (b)   On behalf of each Participant who is eligible to share in matching
contributions for the Plan Year, as set forth in Section 4.4, a discretionary
matching contribution equal to a percentage of each such Participant's Deferred
Compensation, the exact percentage to be determined each year by the Employer,
which amount shall be deemed an Employer's Elective Contribution. Except,
however, in applying the matching percentage specified above, only salary
reductions up to $500 shall be considered.

        Notwithstanding anything contained herein to the contrary, for each Plan
Year beginning after December 31, 1997, the Employer's discretionary matching
contribution for each eligible Participant shall be limited to the lesser of:
(1) $500 or (2) a maximum percentage of such Participant's Compensation for such
Plan Year, to be determined prior to the commencement of each Plan Year by the
Employer in its sole discretion.

        (c)   A discretionary amount, which amount shall be deemed an Employer's
Non-Elective Contribution for allocation as a "Base Contribution" or an "Excess
Contribution".

        (d)   For Plan Years beginning on or after January 1, 1994, on behalf of
each Non-Highly Compensated Participant who is eligible to share in the
Employer's NHCE Contribution for the Plan Year pursuant to Section 4.4(b)(4), a
discretionary amount which amount shall be referred to as an "Employer's NHCE
Contribution" and which shall be deemed an Employer's Elective Contribution.

        (e)   Notwithstanding the foregoing, however, the Employer's
contributions for any Plan Year shall not exceed the maximum amount allowable as
a deduction to the Employer under the provisions of Code Section 404. All
contributions by the Employer shall be made in cash.

        (f)    Except, however, to the extent necessary to provide the top heavy
minimum allocations, the Employer shall make a contribution even if it exceeds
the amount which is deductible under Code Section 404.


        4.2    PARTICIPANT'S SALARY REDUCTION ELECTION     

        (a)   Each Participant may elect to defer a portion of his Compensation
which would have been received in the Plan Year (except for the deferral
election) by up to the maximum amount which will not cause the Plan to violate
the provisions of Sections 4.5(a) and 4.9, or cause the Plan to exceed the
maximum amount allowable as a deduction to the Employer under Code Section 404.
A deferral election (or modification of an earlier election) may not be

29

--------------------------------------------------------------------------------

made with respect to Compensation which is currently available on or before the
date the Participant executed such election.

        The amount by which Compensation is reduced shall be that Participant's
Deferred Compensation and be treated as an Employer Elective Contribution and
allocated to that Participant's Elective Account.

        Notwithstanding the foregoing, if a Participant terminates employment
during a pay period, no salary deferrals will be allocated to the Participant's
Elective Account with respect to "Compensation" paid during such final pay
period.

        (b)   The balance in each Participant's Elective Account shall be fully
Vested at all times and shall not be subject to Forfeiture for any reason.

        (c)   Amounts held in the Participant's Elective Account may not be
distributable earlier than:

        (1)   a Participant's termination of employment or death;

        (2)   a Participant's attainment of age 591/2;

        (3)   the termination of the Plan without the existence at the time of
Plan termination of another defined contribution plan (other than an employee
stock ownership plan as defined in Code Section 4975(e)(7)) or the establishment
of a successor defined contribution plan (other than an employee stock ownership
plan as defined in Code Section 4975(e)(7)) by the Employer or an Affiliated
Employer within the period ending twelve months after distribution of all assets
from the Plan maintained by the Employer;

        (4)   the date of disposition by the Employer to an entity that is not
an Affiliated Employer of substantially all of the assets (within the meaning of
Code Section 409(d)(2) used in a trade or business of such corporation if such
corporation continues to maintain this Plan after the disposition with respect
to a Participant who continues employment with the corporation acquiring such
assets; or

        (5)   the date of disposition by the Employer or an Affiliated Employer
who maintains the Plan of its interest in a subsidiary (within the meaning of
Code Section 409(d)(3)) to an entity which

30

--------------------------------------------------------------------------------

is not an Affiliated Employer but only with respect to a Participant who
continues employment with such subsidiary.

        (d)   In any Plan Year a Participant's Deferred Compensation made under
this Plan and all other plans, contracts or arrangements of the Employer
maintaining this Plan shall not exceed, during any taxable year, the limitation
imposed by Code Section 402(g), as in effect at the beginning of such taxable
year. This dollar limitation shall be adjusted annually pursuant to the method
provided in Code Section 415(d) in accordance with Regulations.

        (e)   In the event a Participant has received a hardship distribution
pursuant to Regulation 1.401(k)-1(d)(2)(iii)(B) from any other plan maintained
by the Employer, then such Participant shall not be permitted to elect to have
Deferred Compensation contributed to the Plan on his behalf for a period of
twelve (12) months following the receipt of the distribution. Furthermore, the
dollar limitation under Code Section 402(g) shall be reduced, with respect to
the Participant's taxable year following the taxable year in which the hardship
distribution was made, by the amount of such Participant's Deferred
Compensation, if any, pursuant to this Plan (and any other plan maintained by
the Employer) for the taxable year of the hardship distribution.

        (f)    If a Participant's Deferred Compensation under this Plan together
with any elective deferrals (as defined in Regulation 1.402(g)-1(b)) under
another qualified cash or deferred arrangement (as defined in Code
Section 401(k)), a simplified employee pension (as defined in Code
Section 408(k)), a salary reduction arrangement (within the meaning of Code
Section 3121(a)(5)(D)), a deferred compensation plan under Code Section 457, or
a trust described in Code Section 501(c)(18) cumulatively exceed the limitation
imposed by Code Section 402(g) (as adjusted annually in accordance with the
method provided in Code Section 415(d) pursuant to Regulations) for such
Participant's taxable year, the Participant may, not later than March 1
following the close of his taxable year, notify the Administrator in writing of
such excess and request that his Deferred Compensation under this Plan be
reduced by an amount specified by the Participant. In such event, the
Administrator may direct the Trustees to distribute such excess amount (and any
Income allocable to such excess amount) to the Participant not later than the
first April 15th following the close of the Participant's taxable year. If a
Participant's Deferred Compensation made under this Plan for such Participant's
taxable year exceeds the limitations imposed by Code Section 402(g), then such
excess will automatically be distributed to the Participant not later than the
first April 15th following the close of the Participant's taxable year. Any
distribution of less than the entire amount of Excess Deferred Compensation and
Income shall be treated as a pro rata distribution of Excess Deferred
Compensation and Income. The amount distributed shall not exceed the
Participant's Deferred Compensation under the Plan for the taxable year. Any
distribution on or before the last day of the Participant's taxable year must
satisfy each of the following conditions:

        (1)   the Participant shall designate the distribution as Excess
Deferred Compensation;

31

--------------------------------------------------------------------------------

        (2)   the distribution must be made after the date on which the Plan
received the Excess Deferred Compensation; and

        (3)   the Plan must designate the distribution as a distribution of
Excess Deferred Compensation.

        (g)   Notwithstanding Section 4.2(f) above, a Participant's Excess
Deferred Compensation shall be reduced, but not below zero, by any distribution
and/or recharacterization of Excess Contributions pursuant to Section 4.6(a) for
the Plan Year beginning with or within the taxable year of the Participant.

        (h)   At Normal Retirement Date, or such other date when the Participant
shall be entitled to receive benefits, the fair market value of the
Participant's Elective Account shall be used to provide additional benefits to
the Participant or his Beneficiary.

        (i)    All amounts allocated to a Participant's Elective Account shall
be treated as a Directed Investment Account pursuant to Section 4.14.

        (j)    Employer Elective Contributions made pursuant to this Section may
be segregated into a separate account for each Participant in a federally
insured savings account, certificate of deposit in a bank or savings and loan
association, money market certificate, or other short-term debt security
acceptable to the Trustees until such time as the allocations pursuant to
Section 4.4 have been made.

        (k)   The Employer and the Administrator shall implement the salary
reduction elections provided for herein in accordance with the following:

        (1)   A Participant may commence making elective deferrals to the Plan
only after first satisfying the eligibility and participation requirements
specified in Article III. However, the Participant must make his initial salary
deferral election within a reasonable time, not to exceed thirty (30) days,
after entering the Plan pursuant to Section 3.3. If the Participant fails to
make an initial salary deferral election within such time, then such Participant
may thereafter make an election in accordance with the rules governing
modifications. The Participant shall make such an election by entering into a
written salary reduction agreement with the Employer and filing such agreement
with the Administrator. Such election shall initially be effective beginning
with the pay period following the acceptance of the salary reduction agreement
by the Administrator, shall not have retroactive effect and shall remain in
force until revoked.

32

--------------------------------------------------------------------------------

        (2)   A Participant may modify a prior election during the Plan Year and
concurrently make a new election by filing a written notice with the
Administrator within a reasonable time before the pay period for which such
modification is to be effective. However, modification to a salary deferral
election shall only be permitted six (6) times in any Plan Year, or at such
other times as the Plan Administrator may prescribe in its sole discretion. Any
modification shall not have retroactive effect and shall remain in force until
revoked.

        (3)   A Participant may elect to prospectively revoke his salary
reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with thirty (30) days written notice of such
revocation (or upon such shorter notice period as may be acceptable to the
Administrator). Such revocation shall become effective as of the beginning of
the first pay period coincident with or next following the expiration of the
notice period. Furthermore, the termination of the Participant's employment, or
the cessation of participation for any reason, shall be deemed to revoke any
salary reduction agreement then in effect, effective immediately. If such
termination is effective during a Participant's pay period, no salary deferrals
will be allocated to the Participant's Elective Account with respect to
"Compensation" paid during such pay period. Notwithstanding the foregoing, if a
Participant becomes an Employee of Alliance Capital Management L.P. in
connection with the acquisition of the assets of Sanford C. Bernstein &
Co., Inc. and Bernstein Technologies Inc. by Alliance Capital Management L.P.,
such Employee's salary reduction agreement shall continue in full force and
effect unless such Employee elects to change his salary reduction agreement.


        4.3    TIME OF PAYMENT OF EMPLOYER'S CONTRIBUTION     

        The Employer shall generally pay to the Trustees its contribution to the
Plan for each Plan Year within the time prescribed by law, including extensions
of time, for the filing of the Employer's federal income tax return for the
Fiscal Year.

        However, Employer Elective Contributions accumulated through payroll
deductions shall be paid to the Trustees as of the earliest date on which such
contributions can reasonably be segregated from the Employer's general assets,
but in any event within the time period specified by law: generally, no later
than the 15th business day of the month following the month in which such
amounts would otherwise have been payable to the Participant in cash. The
provisions of Department of Labor regulations 2510.3-102 are incorporated herein
by reference. Furthermore, any additional Employer contributions which are
allocable to the Participant's

33

--------------------------------------------------------------------------------

Elective Account for a Plan Year shall be paid to the Plan no later than the
twelve-month period immediately following the close of such Plan Year.


        4.4    ALLOCATION OF CONTRIBUTION AND EARNINGS     

        (a)   The Administrator shall establish and maintain an account in the
name of each Participant to which the Administrator shall credit as of each
Anniversary Date all amounts allocated to each such Participant as set forth
herein.

        (b)   The Employer shall provide the Administrator with all information
required by the Administrator to make a proper allocation of the Employer's
contributions for each Plan Year. Within a reasonable period of time after the
date of receipt by the Administrator of such information, the Administrator
shall allocate such contribution as follows:

        (1)   With respect to the Employer's Elective Contribution made pursuant
to Section 4.1(a), to each Participant's Elective Account in an amount equal to
each such Participant's Deferred Compensation for the year.

        (2)   With respect to the Employer's Elective Contribution made pursuant
to Section 4.1(b), to each Participant who is not paid commissions and whose
annualized rate of compensation, excluding overtime, bonuses and commissions, as
of the first day of the Plan Year (or if not employed by the Employer on the
first day of the Plan Year, as of the Participant's earliest date of rehire
during the Plan Year) is less than $50,000, and effective for Plan Years
beginning on or after January 1, 1999, who is employed by an Employer on the
last day of the Plan Year, an allocation to the Participant's Elective Account
in accordance with Section 4.1(b).

        (3)   With respect to the Employer's Non-Elective Contribution made
pursuant to Section 4.1(c), in the following manner:

          (i)  For each Plan Year, 5.7% of the sum of each eligible
Participant's total Compensation plus Excess Compensation shall be allocated to
each eligible Participant's Account. If the Employer does not contribute such
amount for all eligible Participants, each eligible Participant will be
allocated a share of the contribution in the same proportion that his total
Compensation plus his total Excess Compensation for the Plan Year bears to the
total Compensation plus the total Excess Compensation of all eligible
Participants for that Plan Year.

34

--------------------------------------------------------------------------------





         (ii)  The balance of the Employer's Non-Elective Contribution over the
amount allocated in 4.4(b)(3)(i) above, if any, shall be allocated to each
eligible Participant's Account in the same proportion that his total
Compensation for the Plan Year bears to the total Compensation of all eligible
Participants for such year.

The allocation of the Employer's Non-Elective Contribution to any Participant
Account shall be limited to $6,000 in each Plan Year. For each Plan Year, only
Participants who are actively employed by an Employer on the last day of the
Plan Year and who have completed a Year of Service during the Plan Year shall be
eligible to share in the Employer's Non-Elective Contribution. For each Plan
Year, Participants who are Highly Compensated Employees and who are also
shareholders of Sanford C. Bernstein Inc. shall not be eligible to share in the
Employer's Non-Elective Contribution. Effective January 1, 1999, any Eligible
Employee described in Section 3.3(b) and (c) shall have all Hours of Service,
that are credited within the Plan Year for which the Employer's Non-Elective
Contribution will be made, aggregated to determine a Year of Service.

        (4)   With respect to the Employer's Elective Contribution made pursuant
to Section 4.1(d), to each Participant who for the Plan Year: (i) is a
Non-Highly Compensated Employee whose Compensation is less than $100,000,
(ii) has attained age fifty (50) as of the end of the Plan Year, (iii) for Plan
Years beginning on or after January 1, 1997, has completed at least ten
(10) "years of employment" as of the end of the Plan Year (where a Participant
shall be credited with a "year of employment" for each calendar year in which
such Participant completes an Hour of Service with the Employer), and (iv) is
employed with the Employer as an Eligible Employee as of the end of the Plan
Year, an allocation to the Participant's Elective Account as follows:

Such contribution shall be allocated as an equal dollar amount to each
Participant who satisfies all of the eligibility requirements in
Section 4.4(b)(4) above, except that the allocation to any Participant shall not
exceed the difference between: (1) the sum of all Employer and Employee
Contributions made on behalf of such Participant other than the Employer NHCE
Contribution; and (2) the maximum allowable Contribution under Code Section 415.

35

--------------------------------------------------------------------------------

For Plan Years beginning prior to January 1, 1997, Section 4.4(b)(4)(iii) above
shall read: "has completed at least 120 'months of employment' as of the end of
the Plan Year (where a Participant shall be credited with a 'month of
employment' for each month in which such Participant completes an Hour of
Service with the Employer), and"

        (c)   For any Top Heavy Plan Year, Non-Key Employees not otherwise
eligible to share in the allocation of contributions as provided above, shall
receive the minimum allocation provided for in Section 4.4(f), if eligible,
pursuant to the provisions of Section 4.4(h).

        (d)   Participants who are not actively employed on the last day of the
Plan Year, who have not completed a Year of Service during the Plan Year or who
are shareholders of Sanford C. Bernstein Inc. shall share in the allocation of
contributions for that Plan Year only if otherwise eligible in accordance with
this Section.

        (e)   All amounts allocated to the Participant's Account shall be
treated as a Directed Investment Account pursuant to Section 4.14. As of each
Anniversary Date or other valuation date, before allocation of contributions,
any earnings or losses (net appreciation or net depreciation) shall be allocated
in accordance with Section 4.14.

        Participants' transfers from other qualified plans and voluntary
contributions deposited in the general Trust Fund after a valuation date shall
not share in any earnings and losses (net appreciation or net depreciation) of
the Trust Fund for such period.

        Each segregated account maintained on behalf of a Participant shall be
credited or charged with its separate earnings and losses.

        (f)    Minimum Allocations Required for Top Heavy Plan Year:
Notwithstanding the foregoing, for any Top Heavy Plan Year, the sum of the
Employer's contributions allocated to the Participant's Combined Account of each
Non-Key Employee shall be equal to at least three percent (3%) of such Non-Key
Employee's "415 Compensation" (reduced by contributions and forfeitures, if any,
allocated to each Non-Key Employee in any defined contribution plan included
with this Plan in a Required Aggregation Group). However, if (i) the sum of the
Employer's contributions allocated to the Participant's Combined Account of each
Key Employee for such Top Heavy Plan Year is less than three percent (3%) of
each Key Employee's "415 Compensation" and (ii) this Plan is not required to be
included in an Aggregation Group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, the sum of the Employer's
contributions allocated to the Participant's Combined Account of each Non-Key
Employee shall be equal to the largest percentage allocated to the Participant's
Combined Account of any Key Employee. However, in determining whether a Non-Key
Employee has received the required minimum allocation, such Non-Key Employee's
Deferred Compensation and matching contributions needed to satisfy the "Actual
Deferral Percentage" tests pursuant to Section 4.5(a) or the "Actual
Contribution Percentage" test of

36

--------------------------------------------------------------------------------

Section 4.7(a) shall not be taken into account. For Plan Years beginning after
December 31, 2001, however, matching contributions shall be taken into account
for purposes of satisfying the requirements of code section 416(c)(2). Matching
contributions used to satisfy these requirements shall be treated as matching
contributions for the purposes of the "Actual Contribution Percentage" of
Section 4.7(a).

        However, no such minimum allocation shall be required in this Plan for
any    Non-Key Employee who participates in another defined contribution plan
subject to Code Section 412 providing such benefits are included with this Plan
in a Required Aggregation Group.

        (g)   For purposes of the minimum allocations set forth above, the
percentage allocated to the Participant's Combined Account of any Key Employee
shall be equal to the ratio of the sum of the Employer's contributions allocated
on behalf of such Key Employee divided by the "415 Compensation" for such Key
Employee.

        (h)   For any Top Heavy Plan Year, the minimum allocations set forth
above shall be allocated to the Participant's Combined Account of all Non-Key
Employees who are Participants and who are employed by the Employer on the last
day of the Plan Year, including Non-Key Employees who have (1) failed to
complete a Year of Service; and (2) declined to make mandatory contributions (if
required) or, in the case of a cash or deferred arrangement, elective
contributions to the Plan.

        (i)    For the purposes of this Section, "415 Compensation" shall be
limited to the amount as set forth in Section 1.66.

        (j)    Notwithstanding anything herein to the contrary, Participants who
terminated employment for any reason during the Plan Year shall share in the
salary reduction contributions made by the Employer for the year of termination
without regard to the Hours of Service credited.

        (k)   Notwithstanding anything to the contrary, if this is a Plan that
would otherwise fail to meet the requirements of Code Sections 401(a)(26),
410(b)(1) or 410(b)(2)(A)(i) and the Regulations thereunder because Employer
contributions have not been allocated to a sufficient number or percentage of
Participants for a Plan Year, then the following rules shall apply:

        (1)   The group of Participants eligible to share in the Employer's
contribution for the Plan Year shall be expanded to include the minimum number
of Non-Highly Compensated Participants who would not otherwise be eligible, as
are necessary to satisfy the applicable test specified above. The specific
Non-Highly Compensated Participants who shall become eligible under the terms of
this paragraph shall be those who are actively

37

--------------------------------------------------------------------------------

employed on the last day of the Plan Year and who, when compared to similarly
situated Non-Highly Compensated Participants, have earned the lowest non-zero
Compensation during the Plan Year.

        (2)   If, after application of paragraph (1) above, the applicable test
is still not satisfied, then the group of Participants eligible to share in the
Employer's contribution for the Plan Year shall be further expanded to include
the minimum number of Non-Highly Compensated Participants who are not actively
employed on the last day of the Plan Year as are necessary to satisfy the
applicable test. The specific Non-Highly Compensated Participants who shall
become eligible under the terms of this paragraph shall be those Non-Highly
Compensated Participants who, when compared to similarly situated Non-Highly
Compensated Participants, have earned the lowest non-zero Compensation during
the Plan Year.

        (3)   If, after application of paragraphs (1) and (2) above, the
applicable test is still not satisfied, then the group of Participants eligible
to share in the Employer's contribution for the Plan Year shall be further
expanded to include the minimum number of Highly Compensated Participants who
would not otherwise be eligible, as are necessary to satisfy the applicable test
specified above. The specific Highly Compensated Participants who shall become
eligible under the terms of this paragraph shall be those who are actively
employed on the last day of the Plan Year and who, when compared to similarly
situated Highly Compensated Participants, have earned the lowest non-zero
Compensation during the Plan Year.

        (4)   If, after application of paragraphs (1), (2) and (3) above, the
applicable test is still not satisfied, then the group of Participants eligible
to share in the Employer's contribution for the Plan Year shall be further
expanded to include the minimum number of Highly Compensated Participants who
are not actively employed on the last day of the Plan Year as are necessary to
satisfy the applicable test. The specific Highly Compensated Participants who
shall become eligible to share shall be those Highly Compensated Participants
who, when compared to similarly situated Highly Compensated Participants, have
earned the lowest non-zero Compensation during the Plan Year.

        (5)   Nothing in this Section shall permit the reduction of a
Participant's accrued benefit. Therefore, any amounts that have

38

--------------------------------------------------------------------------------

previously been allocated to Participants may not be reallocated to satisfy
these requirements. In such event, the Employer shall make an additional
contribution equal to the amount such affected Participants would have received
had they been included in the allocations, even if it exceeds the amount which
would be deductible under Code Section 404. Any adjustment to the allocations
pursuant to this paragraph shall be considered a retroactive amendment adopted
by the last day of the Plan Year.


        4.5    ACTUAL DEFERRAL PERCENTAGE TESTS     

        (a)   Maximum Annual Allocation: For each Plan Year beginning after
December 31, 1986, the annual allocation derived from Employer Elective
Contributions to a Participant's Elective Account shall satisfy one of the
following tests:

        (1)   The "Actual Deferral Percentage" for the Highly Compensated
Participant group shall not be more than the "Actual Deferral Percentage" of the
Non-Highly Compensated Participant group multiplied by 1.25, or

        (2)   The excess of the "Actual Deferral Percentage" for the Highly
Compensated Participant group over the "Actual Deferral Percentage" for the
Non-Highly Compensated Participant group shall not be more than two percentage
points. Additionally, the "Actual Deferral Percentage" for the Highly
Compensated Participant group shall not exceed the "Actual Deferral Percentage"
for the Non-Highly Compensated Participant group multiplied by 2. The provisions
of Code Section 401(k)(3) and Regulation 1.401(k)-1(b) are incorporated herein
by reference.

However, for Plan Years beginning after December 31, 1988, in order to prevent
the multiple use of the alternative method described in (2) above and in Code
Section 401(m)(9)(A), any Highly Compensated Participant eligible to make
elective deferrals pursuant to Section 4.2 and to make Employee contributions or
to receive matching contributions under this Plan or under any other plan
maintained by the Employer or an Affiliated Employer shall have his actual
contribution ratio reduced pursuant to Regulation 1.401(m)-2, the provisions of
which are incorporated herein by reference.

        (b)   For the purposes of this Section "Actual Deferral Percentage"
means, with respect to the Highly Compensated Participant group and Non-Highly
Compensated Participant group for a Plan Year, the average of the ratios,
calculated separately for each

39

--------------------------------------------------------------------------------

Participant in such group, of the amount of Employer Elective Contributions
allocated to each Participant's Elective Account for such Plan Year, to such
Participant's "414(s) Compensation" for such Plan Year. The actual deferral
ratio for each Participant and the "Actual Deferral Percentage" for each group
shall be calculated to the nearest one-hundredth of one percent for Plan Years
beginning after December 31, 1988.

        Notwithstanding the foregoing, the Employer elects under Code
Section 401(k)(3)(A), that Subsections (a) and (b) be applied by using the
Actual Deferral Percentage for the Non-Highly Compensated Participant group for
the current Plan Year rather than the preceding Plan Year.

        (c)   Employer Elective Contributions allocated to each Non-Highly
Compensated Participant's Elective Account shall be reduced by Excess Deferred
Compensation to the extent such excess amounts are made under this Plan or any
other plan maintained by the Employer.

        (d)   For the purposes of Sections 4.5(a) and 4.6, a Highly Compensated
Participant and a Non-Highly Compensated Participant shall include any Employee
eligible to make a deferral election pursuant to Section 4.2, whether or not
such deferral election was made or suspended pursuant to Section 4.2.

        (e)   For the purposes of this Section and Code Sections 401(a)(4),
410(b) and 401(k), if two or more plans which include cash or deferred
arrangements are considered one plan for the purposes of Code Section 401(a)(4)
or 410(b) (other than Code Section 410(b)(2)(a)(ii) as in effect for Plan Years
beginning after December 31, 1988), the cash or deferred arrangements included
in such plans shall be treated as one arrangement.

        In addition, two or more cash or deferred arrangements may be considered
as a single arrangement for purposes of determining whether or not such
arrangements satisfy Code Sections 401(a)(4), 410(b) and 401 (k). In such a
case, the cash or deferred arrangements included in such plans and the plans
including such arrangements shall be treated as one arrangement and as one plan
for purposes of this Section and Code Sections 401(a)(4), 410(b) and 401(k). For
Plan Years beginning after December 31, 1989, plans may be aggregated under this
paragraph (e) only if they have the same plan year.

        Notwithstanding the above, an employee stock ownership plan described in
Code Section 4975(e)(7) may not be combined with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(k).

        (f)    For the purposes of this Section, if a Highly Compensated
Participant is a Participant under two or more cash or deferred arrangements
(other than a cash or deferred arrangement which is part of an employee stock
ownership plan as defined in Code Section 4975(e)(7)) of the Employer or an
Affiliated Employer, all such cash or deferred

40

--------------------------------------------------------------------------------

arrangements shall be treated as one cash or deferred arrangement for the
purpose of determining the actual deferral ratio with respect to such Highly
Compensated Participant. However, if the cash or deferred arrangements have
different Plan Years, this paragraph shall be applied by treating all cash or
deferred arrangements ending with or within the same calendar year as a single
arrangement.

        (g)   If the Employer determines, before the end of a Plan Year that the
limitations of this Section may be exceeded for such Plan Year, the Employer may
direct Highly Compensated Employees to reduce their Deferred Compensation to the
extent that such contributions may constitute Excess Contributions.


        4.6    ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS     

        In the event that the initial allocations of the Employer's Elective
Contributions made pursuant to Section 4.4 do not satisfy one of the tests set
forth in Section 4.5(a), the Administrator shall adjust Excess Contributions
pursuant to the options set forth below:

        (a)   On or before the fifteenth day of the third month following the
end of each Plan Year, the Highly Compensated Participant having the highest
amount of Employer Elective Contributions allocated to his Elective Account
shall have his portion of Excess Contributions distributed to him and/or at his
election recharacterized as a voluntary Employee contribution pursuant to
Section 4.13 until one of the tests set forth in Section 4.5(a) is satisfied, or
until the amount of Employer Elective Contributions allocated to his Elective
Account equals the amount of Employer Elective Contributions allocated to the
account of the Highly Compensated Participant having the second highest amount
of Employer Elective Contributions allocated to his Elective Account.

        This process shall continue until one of the tests set forth in
Section 4.5(a) is satisfied. For each Highly Compensated Participant, the amount
of Excess Contributions is equal to the Elective Contributions made on behalf of
such Highly Compensated Participant (determined prior to the application of this
paragraph) minus the amount of Elective Contributions allocated on behalf of
such Highly Compensated Participant (determined after application of this
paragraph).

        However, in determining the amount of Excess Contributions to be
distributed and/or recharacterized with respect to an affected Highly
Compensated Participant as determined herein, such amount shall be reduced by
any Excess Deferred Compensation previously distributed to such affected Highly
Compensated Participant for his taxable year ending with or within such Plan
Year.

        (1)   With respect to the distribution of Excess Contributions pursuant
to (a) above, such distribution:

41

--------------------------------------------------------------------------------

          (i)  may be postponed but not later than the close of the Plan Year
following the Plan Year to which they are allocable;

         (ii)  shall be made first from unmatched Deferred Compensation and,
thereafter, simultaneously from Deferred Compensation which is matched and
matching contributions which relate to such Deferred Compensation;

        (iii)  shall be adjusted for Income; and

        (iv)  shall be designated by the Employer as a distribution of Excess
Contributions (and Income).

        (2)   With respect to the recharacterization of Excess Contributions
pursuant to (a) above, such recharacterized amounts:

          (i)  shall be deemed to have occurred on the date on which the last of
those Highly Compensated Participants with Excess Contributions to be
recharacterized is notified of the recharacterization and the tax consequences
of such recharacterization;

         (ii)  shall not exceed the amount of Deferred Compensation on behalf of
any Highly Compensated Participant for any Plan Year;

        (iii)  shall be treated as voluntary Employee contributions for purposes
of Code Section 401(a)(4) and Regulation 1.401(k)-1(b). However, for purposes of
Sections 2.2 and 4.4(f), recharacterized Excess Contributions continue to be
treated as Employer contributions that are Deferred Compensation. Excess
Contributions recharacterized as voluntary Employee contributions shall continue
to be nonforfeitable and subject to the same distribution rules provided for in
Section 4.2(c);

        (iv)  are not permitted if the amount recharacterized plus voluntary
Employee contributions actually made by such Highly Compensated Participant,
exceed the maximum amount of voluntary Employee contributions (determined prior
to application of Section 4.7(a)) that such Highly Compensated Participant is
permitted to make under the Plan in the absence of recharacterization; and

42

--------------------------------------------------------------------------------

         (v)  shall be adjusted for Income.

        (3)   Any distribution and/or recharacterization of less than the entire
amount of Excess Contributions shall be treated as a pro rata distribution
and/or recharacterization of Excess Contributions and Income.

        (b)   Within twelve (12) months after the end of the Plan Year, the
Employer may make a special Qualified Non-Elective Contribution on behalf of
eligible Non-Highly Compensated Participants in an amount sufficient to satisfy
one of the tests set forth in Section 4.5(a). Such contribution shall be
allocated to the Participant Elective Account of each Non-Highly Compensated
Participant who has completed a Year of Service during the Plan Year and who is
employed by the Employer on the last day of the Plan Year, in the same
proportion that each such Non-Highly Compensated Participant's Compensation for
the year bears to the total Compensation of all such Non-Highly Compensated
Participants.


        4.7    ACTUAL CONTRIBUTION PERCENTAGE TESTS     

        (a)   The "Actual Contribution Percentage" for the Highly Compensated
Participant group shall not exceed the greater of:

        (1)   125 percent of such percentage for the Non-Highly Compensated
Participant group; or

        (2)   the lesser of 200 percent of such percentage for the Non-Highly
Compensated Participant group, or such percentage for the Non-Highly Compensated
Participant group plus 2 percentage points.

However, to prevent the multiple use of the alternative method described in this
paragraph and Code Section 401(m)(9)(A), any Highly Compensated Participant
eligible to make elective deferrals pursuant to Section 4.2 or any other cash or
deferred arrangement maintained by the Employer or an Affiliated Employer and to
make Employee contributions or to receive matching contributions under this Plan
or under any other plan maintained by the Employer or an Affiliated Employer
shall have his actual contribution ratio reduced pursuant to
Regulation 1.401(m)-2.

The provisions of Code Section 401(m) and Regulations 1.401(m)-1(b) and
1.401(m)-2 are incorporated herein by reference.

        (b)   For the purposes of this Section and Section 4.9, "Actual
Contribution Percentage" for a Plan Year means, with respect to the Highly
Compensated

43

--------------------------------------------------------------------------------

Participant group and Non-Highly Compensated Participant group, the average of
the ratios (calculated separately for each Participant in each group) of:

        (1)   an Actual Contribution Amount which shall be equal to the sum of
voluntary Employee contributions made pursuant to Section 4.13 and Excess
Contributions recharacterized as voluntary Employee contributions pursuant to
Section 4.6(a) on behalf of each such Participant for such Plan Year; to

        (2)   the Participant's "414(s) Compensation" for such Plan Year.

Notwithstanding the foregoing, the Employer elects under Code
Section 401(m)(2)(A), that Subsections (a) and (b) be applied by using the
Actual Contribution Percentage for the Non-Highly Compensated Participant group
for the current Plan Year rather than the preceding Plan Year.

        (c)   For purposes of determining the "Actual Contribution Percentage",
the Actual Contribution Amount and the amount of Excess Aggregate Contributions
pursuant to Section 4.8(c), the Administrator may elect to take into account,
with respect to Employees eligible to have voluntary Employee contributions
pursuant to Section 4.13 allocated to their accounts, all or a portion of
Employer Matching Contributions made pursuant to Section 4.1(b), Elective
Contributions (as defined in Section 1.13) and qualified non-elective
contributions (as defined in Code Section 401(m)(4)(C)) contributed to any plan
maintained by the Employer.

        (d)   Such Elective Contributions and qualified non-elective
contributions shall be treated as Employer matching contributions subject to
Regulation 1.401(m)-1(b)(2) which is incorporated herein by reference. However,
the Plan Year must be the same as the plan year of the plan to which the
Elective Contributions and the qualified nonelective contributions are made.

        (e)   For purposes of this Section and Code Sections 401(a)(4), 410(b)
and 401(m), if two or more plans of the Employer to which matching
contributions, Employee contributions, or both, are made are treated as one plan
for purposes of Code Sections 401(a)(4) or 410(b) (other than the average
benefits test under Code Section 410(b)(2)(A)(ii)), such plans shall be treated
as one plan.

        In addition, two or more plans of the Employer to which matching
contributions, Employee contributions, or both, are made may be considered as a
single plan for purposes of determining whether or not such plans satisfy Code
Sections 401(a)(4), 410(b) and 401(m). In such a case, the aggregated plans must
satisfy this Section and Code Sections 401(a)(4), 410(b) and 401 (m) as though
such aggregated plans were a single plan. Plans may be aggregated under this
paragraph (e) only if they have the same plan year.

44

--------------------------------------------------------------------------------

        Notwithstanding the above, an employee stock ownership plan described in
Code Section 4975(e)(7) may not be aggregated with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(m).

        (f)    If a Highly Compensated Participant is a Participant under two or
more plans (other than an employee stock ownership plan as defined in Code
Section 4975(e)(7)) which are maintained by the Employer or an Affiliated
Employer to which matching contributions, Employee contributions, or both, are
made, all such contributions on behalf of such Highly Compensated Participant
shall be aggregated for purposes of determining such Highly Compensated
Participant's actual contribution ratio. However, if the plans have different
plan years, this paragraph shall be applied by treating all plans ending with or
within the same calendar year as a single plan.

        (g)   For purposes of Sections 4.7(a) and 4.9, a Highly Compensated
Participant and Non-Highly Compensated Participant shall include any Employee
eligible to have voluntary Employee contributions pursuant to Section 4.13
(whether or not voluntary Employee contributions are made) allocated to his
account for the Plan Year.

        (h)   If the Employer determines, before the end of a Plan Year, that
the limitations of this Section may be exceeded for such Plan Year, the Employer
may direct Highly Compensated Employees to reduce their Voluntary Contributions
to the extent that such contributions may constitute Excess Aggregate
Contributions.


        4.8    REPEAL OF MULTIPLE USE TEST     

        The multiple use test described in Regulation 1.401(m)-2 and Sections
4.5 and 4.7 of this Plan shall not apply for Plan Years beginning after
December 31, 2001.


        4.9    ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS     

        (a)   In the event that the "Actual Contribution Percentage" for the
Highly Compensated Participant group exceeds the "Actual Contribution
Percentage" for the Non-Highly Compensated Participant group pursuant to
Section 4.7(a), the Administrator (on or before the fifteenth day of the third
month following the end of the Plan Year, but in no event later than the close
of the following Plan Year) shall direct the Trustee to distribute to the Highly
Compensated Participant having the highest Actual Contribution Amount, his
portion of Excess Aggregate Contributions (and Income allocable to such
contributions) until either one of the tests set forth in Section 4.7(a) is
satisfied, or until his Actual Contribution Amount equals the Actual
Contribution Amount of the Highly Compensated Participant having the second
Highest Actual Contribution Amount. This process shall continue until one of the
tests set forth in Section 4.7(a) is satisfied.

45

--------------------------------------------------------------------------------




        (b)   Any distribution of less than the entire amount of Excess
Aggregate Contributions (and Income) shall be treated as a pro rata distribution
of Excess Aggregate Contributions and Income. Distribution of Excess Aggregate
Contributions shall be designated by the Employer as a distribution of Excess
Aggregate Contributions (and Income).

        (c)   For each Highly Compensated Participant, the amount of Excess
Aggregate Contributions is equal to the total voluntary Employee contributions
made pursuant to Section 4.12, Excess Contributions recharacterized as voluntary
Employee contributions pursuant to Section 4.6(a) and any qualified non-elective
contributions or elective deferrals taken into account pursuant to
Section 4.7(c) made on behalf of the Highly Compensated Participant (determined
prior to the application of this paragraph) minus the total amount of such
contributions (determined after application of this paragraph).

        The actual contribution ratio must be rounded to the nearest
one-hundredth of one percent. In no case shall the amount of Excess Aggregate
Contributions with respect to any Highly Compensated Participant exceed the
amount of voluntary Employee contributions made pursuant to Section 4.13, Excess
Contributions recharacterized as voluntary Employee contributions pursuant to
Section 4.6(a) and any qualified non-elective contributions or elective
deferrals taken into account pursuant to Section 4.7(c) on behalf of such Highly
Compensated Participant for such Plan Year.

        (d)   The determination of the amount of Excess Aggregate Contributions
with respect to any Plan Year shall be made pursuant to Section 4.9(e) below.

        (e)   The determination of the amount of Excess Aggregate Contributions
with respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to be treated as voluntary Employee contributions due to
recharacterization for the Plan Year of any other qualified cash or deferred
arrangement (as a defined in Code Section 401(k)) maintained by the Employer
that ends with or within the Plan Year or which are treated as voluntary
Employee contributions due to recharacterization pursuant to Section 4.6(a).

        (f)    Notwithstanding the above, within twelve (12) months after the
end of the Plan Year, the Employer may make a special Qualified Non-Elective
Contribution on behalf of eligible Non-Highly Compensated Participants in an
amount sufficient to satisfy one of the tests set forth in Section 4.7(a). Such
contribution shall be allocated to the Participant's Elective Account of each
Non-Highly Compensated Participant, who has completed a Year of Service during
the Plan Year and who is employed by the Employer on the last day of the Plan
Year, in the same proportion that each such Non-Highly Compensated Participant's
Compensation for the year bears to the total Compensation of all such Non-Highly
Compensated Participants. A separate accounting shall be maintained for the
purpose of excluding such contributions from the "Actual Deferral Percentage"
tests pursuant to Section 4.5(a).


        4.10    MAXIMUM ANNUAL ADDITIONS     

46

--------------------------------------------------------------------------------

        (a)   Notwithstanding the foregoing, the maximum "annual additions"
credited to a Participant's accounts for any "limitation year" shall equal the
lesser of: (1) $30,000 (or, if greater, one-fourth of the dollar limitation in
effect under Code Section 415(b)(1)(A)) or (2) twenty-five percent (25%) of the
Participant's "415 Compensation" for such "limitation year."

        (b)   For purposes of applying the limitations of Code Section 415,
"annual additions" means the sum credited to a Participant's accounts for any
"limitation year" of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated, to an individual medical account, as
defined in Code Section 415(1)(2) which is part of a pension or annuity plan
maintained by the Employer and (5) amounts derived from contributions paid or
accrued, which are attributable to post-retirement medical benefits allocated to
the separate account of a key employee (as defined in Code Section 419A(d)(3))
under a welfare benefit plan (as defined in Code Section 419(e)) maintained by
the Employer. Except, however, the "415 Compensation" percentage limitation
referred to in paragraph (a)(2) above shall not apply to: (1) any contribution
for medical benefits (within the meaning of Code Section 419A(f)(2) after
separation from Service which is otherwise treated as an "annual addition"; or
(2) any amount otherwise treated as an "annual addition" under Code
Section 415(l)(1).

        (c)   For purposes of applying the limitations of Code Section 415, the
transfer of funds from one qualified plan to another is not an "annual
addition". In addition, the following are not Employee contributions for the
purposes of Section 4.9(b)(2): (1) rollover contributions (as defined in Code
Sections 402(a)(5), 403(a)(4), 403(b)(8) and 408(d)(3)); (2) repayments of loans
made to a Participant from the Plan; (3) repayments of distributions received by
an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).

        (d)   For purposes of applying the limitations of Code Section 415, "415
Compensation" shall include the Participant's wages, salaries, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with an Employer maintaining the Plan to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements or other expense allowances under a nonaccountable
plan (as described in Code Section 1.62-2(c) and in the case of a Participant
who is an Employee within the meaning of Code Section 401(c)(1) and the
regulations thereunder, the Participant's earned income (as described in Code
Section 401(c)(2) and the regulations thereunder)) paid during each "limitation
year".

        "415 Compensation" shall exclude (1)(A) contributions made by the
Employer to a plan of deferred compensation to the extent that, before the
application of the Code Section 415 limitations to the Plan, the contributions
are not includible in the gross income of the Employee

47

--------------------------------------------------------------------------------

for the taxable year in which contributed, (B) contributions made by the
Employer to a plan of deferred compensation to the extent that all or a portion
of such contributions are recharacterized as a voluntary Employee contribution,
(C) Employer contributions made on behalf of an Employee to a simplified
employee pension plan described in Code Section 408(k) to the extent such
contributions are excludable from the Employee's gross income, (D) any
distributions from a plan of deferred compensation regardless of whether such
amounts are includible in the gross income of the Employee when distributed
except any amount received by an Employee pursuant to an unfunded non-qualified
plan to the extent such amounts are includible in the gross income of the
Employee; (2) amounts realized from the exercise of a non-qualified stock option
or when restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;
(3) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and (4) other amounts which receive
special tax benefits, such as premiums for group term life insurance (but only
to the extent that the premiums are not includible in the gross income of the
Employee), or contributions made by the Employer (whether or not under a salary
reduction agreement) towards the purchase of any annuity contract described in
Code Section 403(b) (whether or not the contributions are excludable from the
gross income of the Employee). For the purposes of this Section, the
determination of "415 Compensation" shall be made by not including amounts that
would otherwise be excluded from a Participant's gross income by reason of the
application of Code Sections 125, 402(e)(3), 402(h)(1)(B) and, in the case of
Employer contributions made pursuant to a salary reduction agreement, Code
Section 403(b).

        Notwithstanding anything contained herein to the contrary, for purposes
of this Section, for Plan Years beginning after December 31, 1997, the term "415
Compensation" shall include: (i) any elective deferral (as defined in Code
Section 402(g)(3)) and (ii) any amount which is contributed or deferred by the
Employer at the election of the Employee and which is not includible in the
gross income of the Employee by reason of Code Sections 125, 132(f)(4), 401(k)
or 457.

        Notwithstanding anything contained herein to the contrary, for purposes
of this Plan, the term "415 Compensation" shall include payments which otherwise
would qualify as "415 Compensation" made by Sanford C. Bernstein & Co., Inc. and
Bernstein Technologies Inc. through December 31, 2000 but shall not include any
special bonuses, profit sharing payments or other compensation paid from SCB
Partners Inc. made at any time.

        (e)   For purposes of applying the limitations of Code Section 415, the
"limitation year" shall be the Plan Year.

        (f)    The dollar limitation under Code Section 415(b)(1)(A) stated in
paragraph (a)(1) above shall be adjusted annually as provided in Code
Section 415(d) pursuant to the Regulations. The adjusted limitation is effective
as of January 1st of each calendar year and is applicable to "limitation years"
ending with or within that calendar year.

48

--------------------------------------------------------------------------------

        (g)   For the purpose of this Section, all qualified defined benefit
plans (whether terminated or not) ever maintained by the Employer shall be
treated as one defined benefit plan, and all qualified defined contribution
plans (whether terminated or not) ever maintained by the Employer shall be
treated as one defined contribution plan.

        (h)   For the purpose of this Section, if the Employer is a member of a
controlled group of corporations, trades or businesses under common control (as
defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified by
Code Section 415(h)), is a member of an affiliated service group (as defined by
Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

        (i)    For the purpose of this Section, if this Plan is a Code
Section 413(c) plan, all Employers of a Participant who maintain this Plan will
be considered to be a single Employer.

        (j)    (1)    If a Participant participates in more than one defined
contribution plan maintained by the Employer which have different Anniversary
Dates, the maximum "annual additions" under this Plan shall equal the maximum
"annual additions" for the "limitation year" minus any "annual additions"
previously credited to such Participant's accounts during the "limitation year".

        (2)   If a Participant participates in both a defined contribution plan
subject to Code Section 412 an a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
"annual additions" will be credited to the Participant's accounts under the
defined contribution plan subject to Code Section 412 prior to crediting "annual
additions" to the Participant's accounts under the defined contribution plan not
subject to Code Section 412.

        (3)   If a Participant participates in more than one defined
contribution plan not subject to Code Section 412 maintained by the Employer
which have the same Anniversary Date, the maximum "annual additions" under this
Plan shall equal the product of (A) the maximum "annual additions" for the
"limitation year" minus any "annual additions" previously credited under
subparagraphs (1) or (2) above, multiplied by (B) a fraction (i) the numerator
of which is the "annual additions" which would be credited to such Participant's
accounts under this Plan without regard to the limitations of Code Section 415
and (ii) the denominator of which is such "annual additions" for all plans
described in this subparagraph.

49

--------------------------------------------------------------------------------

        (k)   If an Employee is (or has been) a Participant in one or more
defined benefit plans and one or more defined contribution plans maintained by
the Employer, the sum of the defined benefit plan fraction and the defined
contribution plan fraction for any "limitation year" beginning prior to
January 1, 2000 may not exceed 1.0. Effective as of January 1, 2000, the
combined limitation under Code Section 415(e) is not applicable.

        (l)    Notwithstanding anything contained in this Section to the
contrary, the limitations, adjustments and other requirements prescribed in this
Section shall at all times comply with the provisions of Code Section 415 and
the Regulations thereunder, the terms of which are specifically incorporated
herein by reference.


        4.11    ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS     

        (a)   If, as a result of a reasonable error in estimating a
Participant's Compensation, a reasonable error in determining the amount of
elective deferrals (within the meaning of Code Section 402(g)(3)) that may be
made with respect to any Participant under the limits of Section 4.10 or other
facts and circumstances to which Regulation 1.415-6(b)(6) shall be applicable,
the "annual additions" under this Plan would cause the maximum "annual
additions" to be exceeded for any Participant, the Administrator shall
(1) distribute any elective deferrals (within the meaning of Code
Section 402(g)(3)) and/or return any voluntary Employee contributions credited
for the "limitation year" to the extent that the return would reduce the "excess
amount" in the Participant's accounts (2) hold any "excess amount" remaining
after the return of any elective deferrals or voluntary Employee contributions
in a "Section 415 suspense account" (3) use the "Section 415 suspense account"
in the next "limitation year" (and succeeding "limitation years" if necessary)
to reduce Employer contributions for that Participant if that Participant is
covered by the Plan as of the end of the "limitation year", or if the
Participant is not so covered, allocate and reallocate the "Section 415 suspense
account" in the next "limitation year" (and succeeding "limitation years" if
necessary) to all Participants in the Plan before any Employer or Employee
contributions which would constitute "annual additions" are made to the Plan for
such "limitation year" (4) reduce Employer contributions to the Plan for such
"limitation year" by the amount of the "Section 415 suspense account" allocated
and reallocated during such "limitation year".

        (b)   For purposes of this Article, "excess amount" for any Participant
for a "limitation year" shall mean the excess, if any, of (1) the "annual
additions" which would be credited to his account under the terms of the Plan
without regard to the limitations of Code Section 415 over (2) the maximum
"annual additions" determined pursuant to Section 4.10.

        (c)   For purposes of this Section, "Section 415 suspense account" shall
mean an unallocated account equal to the sum of "excess amounts" for all
Participants in the plan during the "limitation year". The "Section 415 suspense
account" shall not share in any earnings or losses of the Trust Fund.

50

--------------------------------------------------------------------------------

        (d)   The Plan may not distribute "excess amounts", other than voluntary
Employee contributions and elective deferrals (within the meaning of Code
Section 402(g)(3)) pursuant to Section 4.11(a) above to Participants or Former
Participants.


        4.12    ROLLOVERS FROM QUALIFIED PLANS     

        (a)   With the consent of the Administrator, cash amounts may be rolled
over from other qualified plans by Employees, provided that the trust from which
such funds are rolled over permits the rollover to be made and the rollover will
not jeopardize the tax exempt status of the Plan or Trust or create adverse tax
consequences for the Employer. This Plan shall not accept any trustee to trustee
transfers other than direct rollovers.

        (b)   The amounts rolled over shall be set up in a separate account
herein referred to as a "Participant's Rollover Account". Such account shall be
fully Vested at all times and shall not be subject to Forfeiture for any reason.

        (c)   Amounts in a Participant's Rollover Account shall be held by the
Trustees pursuant to the provisions of this Plan and may not be withdrawn by or
distributed to the Participant, in whole or in part, except as provided in
Paragraph (d) of this Section.

        (d)   At Normal Retirement Date, or such other date when the Participant
or his Beneficiary shall be entitled to receive benefits, the fair market value
of the Participant's Rollover Account shall be used to provide additional
benefits to the Participant or his Beneficiary. Any distributions of amounts
held in a Participant's Rollover Account shall be made in a manner which is
consistent with and satisfies the provisions of Section 6.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder. Furthermore, such amounts shall be considered as
part of a Participants benefit in determining whether an involuntary cash-out of
benefits without Participant consent may be made.

        (e)   The Administrator may direct that employee rollovers made after a
valuation date be segregated into a separate account for each Participant in a
federally insured savings account, certificate of deposit in a bank or savings
and loan association, money market certificate, or other short term debt
security acceptable to the Trustees until such time as the allocations pursuant
to this Plan have been made.

        (f)    All amounts allocated to a Participant's Rollover Account shall
be treated as a Directed Investment Account pursuant to Section 4.14.

        (g)   For purposes of this Section, the term "qualified plan" shall mean
any tax qualified plan under Code Section 401(a). The term "amounts rolled over
from other qualified plans" shall mean: (i) distributions received by an
Employee from another qualified plan which are eligible for tax free rollover to
a qualified plan and which are rolled over by the Employee to this Plan within
sixty (60) days following his receipt thereof; (ii) amounts rolled

51

--------------------------------------------------------------------------------

over to this Plan from a conduit individual retirement account provided that the
conduit individual retirement account has no assets other than assets which
(A) were previously distributed to the Employee by another qualified plan;
(B) were eligible for tax-free rollover to a qualified plan and (C) were
deposited in such conduit individual retirement account within sixty (60) days
of receipt thereof and other than earnings on said assets; (iii) amounts
distributed to the Employee from a conduit individual retirement account meeting
the requirements of clause (ii) above, and rolled over by the Employee to this
Plan within sixty (60) days of his receipt thereof from such conduit individual
retirement account; and (iv) For Plan Years beginning on or after January 1,
1993, any direct rollover of cash from another qualified plan, within the
meaning of Reg. 1.401(a)(31)-1T, Q&A 14.

        (h)   Prior to accepting any rollovers to which this Section applies,
the Administrator may require the Employee to establish that the amounts to be
rolled over to this Plan meet the requirements of this Section.


        4.13    VOLUNTARY CONTRIBUTIONS     

        (a)   In order to allow Participants the opportunity to increase their
retirement income, each Participant may elect to voluntarily contribute a
portion of his compensation earned while a Participant under this Plan. Such
contributions shall be paid to the Trustees within a reasonable period of time
but, in any event, within the time period specified by law. The balance in each
Participant's Voluntary Contribution Account shall be fully Vested at all times
and shall not be subject to Forfeiture for any reason.

        (b)   A Participant may elect to withdraw his voluntary contributions
from his Voluntary Contribution Account and the actual earnings thereon at any
time but not more than once a year in a manner which is consistent with and
satisfies the provisions of Section 6.5, including, but not limited to, all
notice and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder. If the Administrator maintains sub-accounts with respect to
voluntary contributions (and earnings thereon) which were made on or before a
specified date, a Participant shall be permitted to designate which sub-account
shall be the source for his withdrawal.

        In the event such a withdrawal is made, or in the event a Participant
has received a hardship distribution pursuant to
Regulation 1.401(k)-1(d)(2)(iii)(B) from any other plan maintained by the
Employer, then such Participant shall be barred from making any voluntary
contributions to the Trust Fund for a period of twelve (12) months after receipt
of the withdrawal or distribution.

        (c)   At Normal Retirement Date, or such other date when the Participant
or his Beneficiary shall be entitled to receive benefits, the fair market value
of the Voluntary Contribution Account shall be used to provide additional
benefits to the Participant or his Beneficiary.

52

--------------------------------------------------------------------------------

        (d)   The Administrator may direct that voluntary contributions made
after a valuation date be segregated into a separate account for each
Participant in a federally insured savings account, certificate of deposit in a
bank or savings and loan association, money market certificate, or other
short-term debt security acceptable to the Trustees until such time as the
allocations pursuant to this Plan have been made.

        (e)   All amounts allocated to a Voluntary Contribution Account shall be
treated as a Directed Investment Account pursuant to Section 4.14.


        4.14    DIRECTED INVESTMENT ACCOUNT     

        (a)   Each Participant shall direct the Trustees as to the investment of
all of the interest in his Aggregate Account. The Administrator shall provide
pooled and/or mutual funds for such investments and establish procedures to be
applied in a uniform nondiscriminatory manner for Participants to direct the
Trustees in writing to invest their Aggregate Account. The Aggregate Account of
each Participant so directed will be considered a Directed Investment Account.

        (b)   A separate Directed Investment Account shall be established for
each Participant. The Directed Investment Account shall be charged or credited
as appropriate with the net earnings, gains, losses and expenses as well as any
appreciation or depreciation in market value during each Plan Year attributable
to such account.


ARTICLE V
VALUATIONS



        5.1    VALUATION OF THE TRUST FUND     

        The Administrator shall direct the Trustees, as of each Anniversary
Date, and at such other date or dates deemed necessary by the Administrator,
herein called "valuation date", to determine the net worth of the assets
comprising the Trust Fund as it exists on the "valuation date" prior to taking
into consideration any contribution to be allocated for that Plan Year. In
determining such net worth, the Trustees shall value the assets comprising the
Trust Fund at their fair market value as of the "valuation date" and shall
deduct all expenses for which the Trustees have not yet obtained reimbursement
from the Employer or the Trust Fund.


        5.2    METHOD OF VALUATION     

        In determining the fair market value of securities held in the Trust
Fund which are listed on a registered stock exchange, the Administrator shall
direct the Trustees to value the same at the prices they were last traded on
such exchange preceding the close of business on the "valuation date". If such
securities were not traded on the "valuation date", or if the exchange on which
they are traded was not open for business on the "valuation date", then the
securities shall be valued at the prices at which they were last traded prior to
the "valuation date". Any unlisted

53

--------------------------------------------------------------------------------

security held in the Trust Fund shall be valued at its bid price next preceding
the close of business on the "valuation date", which bid price shall be obtained
from a registered broker or an investment banker. In determining the fair market
value of assets other than securities for which trading or bid prices can be
obtained, the Trustees may appraise such assets itself, or in its discretion,
employ one or more appraisers for that purpose and rely on the values
established by such appraiser or appraisers.


ARTICLE VI
DETERMINATION AND DISTRIBUTION OF BENEFITS


        6.1    DETERMINATION OF BENEFITS UPON RETIREMENT     

        Every Participant may terminate his employment with the Employer and
retire for the purposes hereof on his Normal Retirement Date. Upon such Normal
Retirement Date, all amounts credited to such Participant's Combined Account
shall become distributable. However, a Participant may postpone the termination
of his employment with the Employer to a later date, in which event the
participation of such Participant in the Plan, including the right to receive
allocations pursuant to Section 4.4, shall continue until his Late Retirement
Date. Upon a Participant's Retirement Date, or as soon thereafter as is
practicable, the Trustees shall distribute the value of the Participant's
accounts in accordance with Section 6.5.


        6.2    DETERMINATION OF BENEFITS UPON DEATH     

        (a)   All amounts credited to a Participant's Combined Account shall be
fully Vested at all times. The Administrator shall direct the Trustees, in
accordance with the provisions of Sections 6.6 and 6.7, to distribute the value
of the deceased Participant's accounts to the Participant's Beneficiary.

        (b)   Upon the death of a Former Participant, the Administrator shall
direct the Trustees, in accordance with the provisions of Sections 6.6 and 6.7,
to distribute any remaining amounts credited to the accounts of a deceased
Former Participant to such Former Participant's Beneficiary.

        (c)   Any security interest held by the Plan by reason of an outstanding
loan to the Participant or Former Participant shall be taken into account in
determining the amount of the death benefit.

        (d)   The Administrator may require such proper proof of death and such
evidence of the right of any person to receive payment of the value of the
account of a deceased Participant or Former Participant as the Administrator may
deem desirable. The Administrator's determination of death and of the right of
any person to receive payment shall be conclusive.

54

--------------------------------------------------------------------------------

        (e)   The Beneficiary of the death benefit payable pursuant to this
Section shall be the Participant's spouse. Except, however, the Participant may
designate a Beneficiary other than his spouse if:

        (1)   the spouse has waived the right to be the Participant's
Beneficiary; or

        (2)   the Participant is legally separated or has been abandoned (within
the meaning of local law) and the Participant has a court order to such effect
(and there is no "qualified domestic relations order" as defined in Code
Section 414(p) which provides otherwise); or

        (3)   the Participant has no spouse; or

        (4)   the spouse cannot be located.

In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke his
designation of a Beneficiary or change his Beneficiary by filing written notice
of such revocation or change with the Administrator. However, the Participant's
spouse must again consent in writing to any change in Beneficiary unless the
original consent acknowledged that the spouse had the right to limit consent
only to a specific Beneficiary and that the spouse voluntarily elected to
relinquish such right. In the event no valid designation of Beneficiary exists
at the time of the Participant's death, the death benefit shall be payable to
his estate.

        (f)    Any consent by the Participant's spouse to waive any rights to
the death benefit must be in writing, must acknowledge the effect of such
waiver, and be witnessed by a Plan representative or a notary public. Further,
the spouse's consent must be irrevocable and must:

        (1)   acknowledge the specific nonspouse Beneficiary, or

        (2)   specifically permit the designation of a Beneficiary by the
Participant without any requirement of further consent by the spouse. In this
case, the spouse's consent must acknowledge that the spouse has the right to
limit consent only to a specific Beneficiary and that the spouse voluntarily
elects to relinquish such right. The spouse's consent shall be irrevocable.


        6.3    DISABILITY RETIREMENT BENEFITS     

        No disability benefits, other than those payable upon termination of
employment, are provided in this Plan.

55

--------------------------------------------------------------------------------


        6.4    DETERMINATION OF BENEFITS UPON TERMINATION     

        (a)   The Participant's Aggregate Account balance shall remain in a
separate account for the Terminated Participant and share in allocations
pursuant to Section 4.4 until such time as a distribution is made to the
Terminated Participant.

        Distribution of the funds due to a Terminated Participant shall be made
on the occurrence of an event which would result in the distribution had the
Terminated Participant remained in the employ of the Employer (upon the
Participant's death or Normal Retirement). However, at the election of the
Participant, the Administrator shall direct the Trustees to cause the entire
Vested portion of the Terminated Participant's Combined Account to be payable to
such Terminated Participant. Any distribution under this paragraph shall be made
in a manner which is consistent with and satisfies the provisions of
Section 6.5, including, but not limited to, all notice and consent requirements
of Code Section 411(a)(11) and the Regulations thereunder.

        If the value of a Terminated Participant's Vested benefit derived from
Employer and Employee contributions does not exceed $3,500 and has never
exceeded $3,500 at the time of termination of employment or at any time
thereafter prior to distribution, the Administrator shall direct the Trustees to
cause the entire Vested benefit to be paid to such Participant in a single lump
sum. Notwithstanding anything contained herein to the contrary, effective for
Plan Years beginning on or after January 1, 1998, with respect to any
Participant who terminates employment on or after January 1, 1998, the $3,500
limit specified in the preceding sentence shall be increased to $5,000.

        (b)   A Participant shall become fully Vested in his Participant's
Account immediately upon entry into the Plan.

        (c)   The computation of a Participant's nonforfeitable percentage of
his interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Plan. For this purpose, the Plan shall be treated as
having been amended if the Plan provides for an automatic change in vesting due
to a change in top heavy status. In the event that the Plan is amended to change
or modify any vesting schedule, a Participant with at least three (3) Years of
Service as of the expiration date of the election period may elect to have his
nonforfeitable percentage computed under the Plan without regard to such
amendment. If a Participant fails to make such election, then such Participant
shall be subject to the new vesting schedule. The Participant's election period
shall commence on the adoption date of the amendment and shall end 60 days after
the latest of:

        (1)   the adoption date of the amendment;

        (2)   the effective date of the amendment; or

        (3)   the date the Participant receives written notice of the amendment
from the Employer or Administrator.

56

--------------------------------------------------------------------------------






        (d)   If any Former Participant shall be reemployed by the Employer as
an Eligible Employee, he shall again be eligible to Participate on his date of
reemployment.


        6.5    DISTRIBUTION OF BENEFITS     

        (a)   The Administrator, pursuant to the election of the Participant,
shall direct the Trustees to distribute to a Terminated Participant, Retired
Participant, or the Beneficiary of a Deceased Participant, any amount to which
he is entitled under the Plan in one lump-sum payment in cash. Subject to
Sections 4.13 and 6.10, the Administrator, pursuant to the election of the
Participant, shall direct the Trustees to make a lump-sum in-service
distribution of all or a portion of any amount which the Participant is entitled
to receive as an in-service distribution under the Plan.

        (b)   Any distribution to a Participant who has a benefit which exceeds,
or has ever exceeded, $3,500 at the time of termination of employment or at any
time thereafter prior to distribution shall require such Participant's consent
if such distribution occurs prior to the later of his Normal Retirement Age or
age 62. Notwithstanding anything contained herein to the contrary, effective for
Plan Years beginning on or after January 1, 1998, with respect to any
Participant who terminates employment on or after January 1, 1998, the $3,500
limit specified in the preceding sentence shall be increased to $5,000. With
regard to this required consent:

        (1)   The Participant must be informed of his right to defer receipt of
the distribution. If a Participant fails to consent, it shall be deemed an
election to defer the distribution of any benefit. However, any election to
defer the receipt of benefits shall not apply with respect to distributions
which are required under Section 6.5(c) or Section 4.11.

        (2)   No consent shall be valid if a significant detriment is imposed
under the Plan on any Participant who does not consent to the distribution.

        (3)   Any distribution made pursuant to this Section shall be made in a
manner consistent with all notice and consent requirements of Section 411(a)(11)
and the regulations thereunder. Any notice required by Section 1.411(a)-11(c) of
the Regulations shall be provided to a Participant not less than thirty
(30) days and not more than ninety (90) days before the annuity starting date
(as defined in Code Section 417(f)).

However, if a distribution is one to which Code Sections 401(a)(11) and 417 do
not apply, such distribution may commence less than 30 days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the Plan
Administrator

57

--------------------------------------------------------------------------------

clearly informs the Participant that the Participant has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and, if applicable, a particular distribution
option); and (2) the Participant, after receiving the notice, affirmatively
elects a distribution.

        (c)   Notwithstanding any provision in the Plan to the contrary, the
distribution of a Participant's benefits made on or after January 1, 1985 shall
be made in accordance with the following requirements and shall otherwise comply
with Code Section 401(a)(9) and the Regulations thereunder (including
Regulation 1.401(a)(9)-2), the provisions of which are incorporated herein by
reference:

        (1)   A Participant's benefits shall be distributed to him not later
than April 1st of the calendar year following the later of (i) the calendar year
in which the Participant attains age 701/2; or (ii) the calendar year in which
the Participant retires; provided, however, that this clause (ii) shall not
apply in the case of a Participant who is a "five (5) percent owner" at any time
during the five (5) Plan Year period ending in the calendar year in which he
attains age 70 2 or, in the case of a Participant who becomes a "five
(5) percent owner" during any subsequent Plan Year, clause (ii) shall no longer
apply and the required beginning date shall be the April 1st of the calendar
year following the calendar year in which such subsequent Plan Year ends.
Notwithstanding the foregoing, clause (ii) above shall not apply to any
Participant unless the Participant had attained age 701/2 before January 1, 1988
and was not a "five (5) percent owner" at any time during the Plan Year ending
with or within the calendar year in which the Participant attained age 661/2 or
any subsequent Plan Year.

Notwithstanding the foregoing, effective on or after January 1, 1997, a
Participant's benefits shall be distributed not later than April 1 of the
calendar year following the later of (i) the calendar year in which the employee
attains age 701/2; or (ii) the calendar year in which the employee retires,
provided, however, that this clause (ii) shall not apply, except as provided in
Code Section 409(d), in the case of an employee who is a five (5) percent owner
(as defined in Code Section 416) with respect to the calendar year in which the
employee attains age 701/2.

        (2)   Distributions to a Participant and his Beneficiaries shall only be
made in accordance with the incidental death benefit requirements of Code
Section 401(a)(9)(G) and the Regulations thereunder.

58

--------------------------------------------------------------------------------

        (d)   The restrictions imposed by this Section shall not apply if a
Participant has, prior to January 1, 1984, made a written designation to have
his retirement benefit paid in an alternative method acceptable under Code
Section 401(a) as in effect prior to the enactment of the Tax Equity and Fiscal
Responsibility Act of 1982. Any such written designation made by a Participant
shall be binding upon the Plan Administrator notwithstanding any contrary
provision of Section 6.5.

        (e)   For the purpose of this Section, effective on or after June 24,
1994, a Participant may elect to have their life expectancy and their spouse's
life expectancy redetermined in accordance with Code Section 401(c)(9)(D).
Absent such an election, these life expectancies shall not be recalculated.

        (f)    This Subsection applies to distributions made on or after
January 1, 1993. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a distributee's election under this Article, a distributee
may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

        (g)   Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 6.5 shall be construed in a manner that complies with
Code Section 401(a)(9) and, with respect to distributions made on or after
January 1, 2001, the Plan will apply the minimum distribution requirements of
Code Section 401(a)(9) in accordance with the Treasury Regulations thereunder
that were proposed in January 2001, the provisions of which are hereby
incorporated by reference. This subsection (g) shall continue in effect until
the end of the last calendar year beginning before the effective date of the
final regulations under Code Section 401(a)(9) or such other date as may be
specified in guidance published by the Internal Revenue Service.

        (h)   Definitions:

          (i)  Eligible rollover distribution: an eligible rollover distribution
is any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee's designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities); and, effective
January 1, 1999, any hardship withdrawal of salary reduction contributions.

         (ii)  Eligible retirement plan: An eligible retirement plan is an
"eligible retirement plan" within the meaning of Code Section 402(c)(8)(B).

59

--------------------------------------------------------------------------------

        (iii)  Distributee: A distributee includes an employee or former
employee. In addition, the employee's or former employee's surviving spouse and
the employee's or former employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code
Section 414(p), are distributees with regard to the interest of the spouse or
former spouse.

        (iv)  Direct rollover: A direct rollover is a payment by the plan to the
eligible retirement plan specified by the distributee.


        6.6    DISTRIBUTION OF BENEFITS UPON DEATH     

        (a)   The death benefit payable pursuant to Section 6.2 shall be paid to
the Participant's Beneficiary in one lump-sum payment in cash subject to the
rules of Section 6.6(b).

        (b)   Notwithstanding any provision in the Plan to the contrary,
distributions upon the death of a Participant made on or after January 1, 1985
shall be made in accordance with the following requirements and shall otherwise
comply with Code Section 401(a)(9) and the Regulations thereunder. If it is
determined pursuant to Regulations that the distribution of a Participant's
interest has begun and the Participant dies before his entire interest has been
distributed to him, the remaining portion of such interest shall be distributed
to his Beneficiary in one lump sum payment in cash as soon as administratively
feasible after the Participant's death but in any event at least as rapidly as
tinder the method of distribution selected pursuant to Section 6.5 as of his
date of death. If a Participant dies before he has begun to receive any
distributions of his interest under the Plan or before distributions are deemed
to have begun pursuant to Regulations, then his death benefit shall be
distributed to his Beneficiary in one lump sum payment in cash as soon as
administratively feasible after the Participant's death but in no event later
than December 31st of the calendar year in which the fifth anniversary of his
date of death occurs.

        (c)   Subject to the spouse's right of consent afforded under the Plan,
the restrictions imposed by this Section shall not apply if a Participant has,
prior to January 1, 1984, made a written designation to have his death benefits
paid in an alternative method acceptable under Code Section 401(a) as in effect
prior to the enactment of the Tax Equity and Fiscal Responsibility Act of 1982.

        (d)   If the Beneficiary of the Participant is the Participant's spouse,
a distribution made pursuant to this Section may be directly rolled over to an
individual retirement account or an individual retirement annuity to the extent
provided in Section 6.5(f).

60

--------------------------------------------------------------------------------


        6.7    TIME OF SEGREGATION OR DISTRIBUTION     

        Except as limited by Sections 6.5 and 6.6, whenever the Trustees are to
make a distribution on or as of an Anniversary Date, the distribution may be
made on such date or as soon thereafter as is practicable. However, unless a
Former Participant elects in writing to defer the receipt of benefits (such
election may not result in a death benefit that is more than incidental), the
payment of benefits shall occur not later than the 60th day after the close of
the Plan Year in which the latest of the following events occurs: (a) the date
on which the Participant attains the earlier of age 65 or the Normal Retirement
age specified herein; (b) the 10th anniversary of the year in which the
Participant commenced participation in the Plan; or (c) the date the Participant
terminates his service with the Employer.


        6.8    DISTRIBUTION FOR MINOR BENEFICIARY     

        In the event a distribution is to be made to a minor, then the
Administrator may direct that such distribution be paid to the legal guardian,
or if none, to a parent of such Beneficiary or a responsible adult with whom the
Beneficiary maintains his residence, or to the custodian for such Beneficiary
under the Uniform Gift to Minors Act or Gift to Minors Act, if such is permitted
by the laws of the state in which said Beneficiary resides. Such a payment to
the legal guardian, custodian or parent of a minor Beneficiary shall fully
discharge the Trustees, Employer, and Plan from further liability on account
thereof.


        6.9    LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN     

        In the event that all, or any portion, of the distribution payable to a
Participant or his Beneficiary hereunder shall, at the later of the
Participant's attainment of age 62 or his Normal Retirement Age, remain unpaid
solely by reason of the inability of the Administrator, after sending a
registered letter, return receipt requested, to the last known address, and
after further diligent effort, to ascertain the whereabouts of such Participant
or his Beneficiary, the amount so distributable shall be treated as a Forfeiture
pursuant to the Plan. In the event a Participant or Beneficiary is located
subsequent to his benefit being reallocated, such benefit shall be restored.


        6.10    PRE-RETIREMENT DISTRIBUTION     

        On or after the time a Participant attains the age of 591/2 years, the
Administrator, at the election of the Participant, shall direct the Trustees to
make an in-service distribution of all or a portion of the amount then credited
to the accounts maintained on behalf of the Participant. In the event that the
Administrator makes a distribution pursuant to this Section, the Participant
shall continue to be eligible to participate in the Plan on the same basis as
any other Employee. Any distribution made pursuant to this Section shall be made
in a manner consistent with Section 6.5, including, but not limited to, all
notice and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder.

61

--------------------------------------------------------------------------------

        Notwithstanding the above, pre-retirement distributions from a
Participant's Elective Account shall not be permitted prior to the Participant
attaining age 591/2 except as otherwise permitted under the terms of the Plan.


        6.11    LIMITATIONS ON BENEFITS AND DISTRIBUTIONS     

        All rights and benefits, including elections, provided to a Participant
in this Plan shall be subject to the rights afforded to any "alternate payee"
under a "qualified domestic relations order". Furthermore, a distribution to an
"alternate payee" shall be permitted if such distribution is authorized by a
"qualified domestic relations order," even if the affected Participant has not
reached the "earliest retirement age" under the Plan. For the purposes of this
Section, "alternate payee," "qualified domestic relations order" and "earliest
retirement age" shall have the meaning set forth under Code Section 414(p).

ARTICLE VII
TRUSTEES

        7.1    BASIC RESPONSIBILITIES OF THE TRUSTEES     

        The Trustees shall have the following categories of responsibilities:

        (a)   Consistent with the "funding policy and method" determined by the
Employer, to invest, manage, and control the Plan assets subject, however, to
the direction of an Investment Manager if the Trustees should appoint such
manager as to all or a portion of the assets of the Plan, provided that the
Trustees may enter into contracts with one or more individuals, firms,
associations and/or corporations, which qualify as investment managers as
defined in Section 3(38) of ERISA, including, but not limited to, Alliance
Capital Management L.P., in such form as they in their sole and absolute
discretion shall determine, including, but not limited to, contracts for the
furnishing of investment advisory services and contracts for opening
discretionary accounts granting to such individuals, firms, associations and/or
corporations the authority to purchase, sell and otherwise deal in securities
and to exercise all of the powers granted to them hereunder, with respect to the
investment of the assets of all or any portion of the Trust. The Trustees may
terminate the appointment of an investment manager and may add or delete assets
from an Account;

        (b)   At the direction of the Administrator, to pay benefits required
under the Plan to be paid to Participants, or, in the event of their death, to
their Beneficiaries;

        (c)   To maintain records of receipts and disbursements and furnish to
the Employer and/or Administrator for each Plan Year a written annual report per
Section 7.7; and

        (d)   If there shall be more than one Trustee, they shall act by a
majority of their number, but may authorize one or more of them to sign papers
on their behalf.

62

--------------------------------------------------------------------------------


        7.2    INVESTMENT POWERS AND DUTIES OF THE TRUSTEES     

        (a)   The Trustees shall invest and reinvest the Trust Fund to keep the
Trust Fund invested without distinction between principal and income and in such
securities or property, real or personal, wherever situated, as the Trustees
shall deem advisable, including, but not limited to, stocks, common or
preferred, bonds and other evidences of indebtedness or ownership, and real
estate or any interest therein. The Trustees shall at all times in making
investments of the Trust Fund consider, among other factors, the short and
long-term financial needs of the Plan on the basis of information furnished by
the Employer. In making such investments, the Trustees shall not be restricted
to securities or other property of the character expressly authorized by the
applicable law for trust investments; however, the Trustees shall give due
regard to any limitations imposed by the Code or the Act so that at all times
the Plan may qualify as a qualified Profit Sharing Plan and Trust.

        (b)   The Trustees may employ a bank or trust company pursuant to the
terms of its usual and customary bank agency agreement, under which the duties
of such bank or trust company shall be of a custodial, clerical and
record-keeping nature.


        7.3    OTHER POWERS OF THE TRUSTEES     

        The Trustees, in addition to all powers and authorities under common
law, statutory authority, including the Act, and other provisions of the Plan,
shall have the following powers and authorities, to be exercised in the
Trustees' sole discretion:

        (a)   To purchase, or subscribe for, any securities or other property
and to retain the same. In conjunction with the purchase of securities, margin
accounts may be opened and maintained;

        (b)   To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustees, by
private contracts or at public auction. No person dealing with the Trustees
shall be bound to see to the application of the purchase money or to inquire
into the validity, expediency, or propriety of any such sale or other
disposition, with or without advertisement;

        (c)   To vote upon any stocks, bonds, or other securities; to give
general or special proxies or powers of attorney with or without power of
substitution; to exercise any conversion privileges, subscription rights or
other options, and to make any payments incidental thereto; to oppose, or to
consent to, or otherwise participate in, corporate reorganizations or other
changes affecting corporate securities, and to delegate discretionary powers,
and to pay any assessments or charges in connection therewith; and generally to
exercise any of the powers of an owner with respect to stocks, bonds,
securities, or other property;

        (d)   To cause any securities or other property to be registered in the
Trustees' own name or in the name of one or more of the Trustees' nominees, and
to hold any

63

--------------------------------------------------------------------------------

investments in bearer form, but the books and records of the Trustees shall at
all times show that all such investments are part of the Trust Fund;

        (e)   To borrow or raise money for the purposes of the Plan in such
amount, and upon such terms and conditions, as the Trustees shall deem
advisable; and for any sum so borrowed, to issue a promissory note as Trustees,
and to secure the repayment thereof by pledging all, or any part, of the Trust
Fund; and no person lending money to the Trustees shall be bound to see to the
application of the money lent or to inquire into the validity, expediency, or
propriety of any borrowing;

        (f)    To keep such portion of the Trust Fund in cash or cash balances
as the Trustees may, from time to time, deem to be in the best interests of the
Plan, without liability for interest thereon;

        (g)   To accept and retain for such time as the Trustees may deem
advisable any securities or other property received or acquired as Trustees
hereunder, whether or not such securities or other property would normally be
purchased as investments hereunder;

        (h)   To make, execute, acknowledge, and deliver any and all documents
of transfer and conveyance and any and all other instruments that may be
necessary or appropriate to carry out the powers herein granted;

        (i)    To settle, compromise, or submit to arbitration any claims,
debts, or damages due or owing to or from the Plan, to commence or defend suites
or legal or administrative proceedings, and to represent the Plan in all suits
and legal and administrative proceedings;

        (j)    To employ suitable agents and counsel and to pay their reasonable
expenses and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;

        (k)   To apply for and procure from responsible insurance companies, to
be selected by the Administrator, as an investment of the Trust Fund such
Contracts as the Administrator shall deem proper; to exercise, at any time or
from time to time, whatever rights and privileges may be granted under such
Contracts; to collect, receive, and settle for the proceeds of all such
Contracts as and when entitled to do so under the provisions thereof;

        (l)    To invest funds of the Trust in time deposits or savings accounts
bearing a reasonable rate of interest in the Trustees' bank;

        (m)  To invest in Treasury Bills and other forms of United States
government obligations;

64

--------------------------------------------------------------------------------

        (n)   To sell, purchase and acquire put or call options if the options
are traded on and purchased through a national securities exchange registered
under the Securities Exchange Act of 1934, as amended, or, if the options are
not traded on a national securities exchange, are guaranteed by a member firm of
the New York Stock Exchange;

        (o)   To deposit monies in federally insured savings accounts or
certificates of deposit in banks or savings and loan associations;

        (p)   To pool all or any of the Trust Fund, from time to time, with
assets belonging to any other qualified employee pension benefit trust created
by the Employer or an affiliated company of the Employer, and to commingle such
assets and make joint or common investments and carry joint accounts on behalf
of this Plan and such other trust or trusts, allocating undivided shares or
interests in such investments or accounts or any pooled assets of the two or
more trusts in accordance with their respective interests;

        (q)   To do all such acts and exercise all such rights and privileges,
although not specifically mentioned herein, as the Trustees may deem necessary
to carry out the purposes of the Plan.

        (r)   Directed Investment Account. The powers granted to the Trustees
shall be exercised in the sole fiduciary discretion of the Trustees. However, if
Participants are so empowered by the Administrator, each Participant may direct
the Trustees to separate and keep separate all or a portion of his share of his
account; and further each Participant is authorized and empowered, in his sole
and absolute discretion, to give directions to the Trustees in such form as the
Trustees may require concerning the investment of the Participant's Directed
Investment Account, which directions must be followed by the Trustees subject,
however, to restrictions on payment of life insurance premiums. Neither the
Trustees nor any other persons including the Administrator or otherwise shall be
under any duty to question any such direction of the Participant or to review
any securities or other property, real or personal, or to make any suggestions
to the Participant in connection therewith, and the Trustees shall comply as
promptly as practicable with directions given by the Participant hereunder. Any
such direction may be of a continuing nature or otherwise and may be revoked by
the Participant at any time in such form as the Trustees may require. The
Trustees may refuse to comply with any direction from the Participant in the
event the Trustees, in their sole and absolute discretion, deem such directions
improper by virtue of applicable law. The Trustees shall not be responsible or
liable for any loss or expense which may result from the Trustees' refusal or
failure to comply with any directions from the Participant. Any costs and
expenses related to compliance with the Participant's directions shall be borne
by the Participant's Directed Investment Account.


        7.4    LOANS TO PARTICIPANTS     

        (a)   The Trustees may make loans to Participants and Beneficiaries
under the circumstances listed in Subsection (b) below:

65

--------------------------------------------------------------------------------

        (b)   (1)  Loans shall be made available to all Participants and
Beneficiaries on a reasonably equivalent basis; (2) loans shall not be made
available to Highly Compensated Employees in an amount greater than the amount
made available to other Participants and Beneficiaries; (3) loans shall bear a
reasonable rate of interest; (4) loans shall be adequately secured; and
(5) shall provide for repayment over a reasonable period of time.

        (c)   Loans shall not be made to any Shareholder-Employee unless an
exemption for such loan is obtained pursuant to Act Section 408 and further
provided that such loan would not be subject to tax pursuant to Code
Section 4975.

        (d)   Loans made pursuant to this Section (when added to the outstanding
balance of all other loans made by the Plan to the Participant) shall be limited
to the lesser of:

        (1)   $50,000 reduced by the excess (if any) of the highest outstanding
balance of loans from the Plan to the Participant during the one year period
ending on the day before the date on which such loan is made, over the
outstanding balance of loans from the Plan to the Participant on the date on
which such loan was made, or

        (2)   one-half (1/2) of the present value of the nonforfeitable accrued
benefit of the Participant under the Plan.

For purposes of this limit, all plans of the Employer shall be considered one
plan.

        (e)   Loans shall provide for level amortization with payments to be
made not less frequently than quarterly over a period not to exceed five
(5) years. All loans shall be due and payable upon termination of employment.

        (f)    Any loans shall be made pursuant to a Participant loan program.
Such loan program shall be established in writing and must include, but need not
be limited to, the following:

        (1)   the identity of the person or positions authorized to administer
the Participant loan program;

        (2)   a procedure for applying for loans;

        (3)   the basis on which loans will be approved or denied;

        (4)   limitations, if any, on the types and amounts of loans offered;

66

--------------------------------------------------------------------------------

        (5)   the procedure under the program for determining a reasonable rate
of interest;

        (6)   the types of collateral which may secure a Participant loan; and

        (7)   the events constituting default and the steps that will be taken
to preserve Plan assets.

        Such Participant loan program shall be contained in a separate written
document which, when properly executed, is hereby incorporated by reference and
made a part of the Plan. Furthermore, such Participant loan program may be
modified or amended in writing from time to time without the necessity of
amending this Section.


        7.5    DUTIES OF THE TRUSTEES REGARDING PAYMENTS     

        At the direction of the Administrator, the Trustees shall, from time to
time, in accordance with the terms of the Plan, make payments out of the Trust
Fund. The Trustees shall not be responsible in any way for the application of
such payments.


        7.6    TRUSTEES' COMPENSATION AND EXPENSES AND TAXES     

        The Trustees shall be paid such reasonable compensation as shall from
time to time be agreed upon in writing by the Employer and the Trustees. An
individual serving as Trustee who already receives full-time pay from the
Employer shall not receive compensation from the Plan. In addition, the Trustees
shall be reimbursed for any reasonable expenses, including reasonable counsel
fees incurred as Trustees. Such compensation and expenses shall be paid from the
Trust Fund unless paid or advanced by the Employer. All taxes of any kind and
all kinds whatsoever that may be levied or assessed under existing or future
laws upon, or in respect of, the Trust Fund or the income thereof, shall be paid
from the Trust Fund.


        7.7    ANNUAL REPORT OF THE TRUSTEES     

        Within a reasonable period of time after the later of the Anniversary
Date or receipt of the Employer's contribution for each Plan Year, the Trustees
shall furnish to the Employer and Administrator a written statement of account
with respect to the Plan Year for which such contribution was made setting
forth:

        (a)   the net income, or loss, of the Trust Fund;

        (b)   the gains, or losses, realized by the Trust Fund upon sales or
other disposition of the assets;

        (c)   the increase, or decrease, in the value of the Trust Fund;

67

--------------------------------------------------------------------------------






        (d)   all payments and distributions made from the Trust Fund; and

        (e)   such further information as the Trustees and/or Administrator
deems appropriate. The Employer, forthwith upon its receipt of each such
statement of account, shall acknowledge receipt thereof in writing and advise
the Trustees and/or Administrator of its approval or disapproval thereof.
Failure by the Employer to disapprove any such statement of account within
thirty (30) days after its receipt thereof shall be deemed an approval thereof.
The approval by the Employer of any statement of account shall be binding as to
all matters embraced therein as between the Employer and the Trustees to the
same extent as if the account of the Trustees had been settled by judgment or
decree in an action for a judicial settlement of its account in a court of
competent jurisdiction in which the Trustees, the Employer and all persons
having or claiming an interest in the Plan were parties; provided, however, that
nothing herein contained shall deprive the Trustees of its right to have its
accounts judicially settled if the Trustees so desires.


        7.8    AUDIT     

        (a)   If an audit of the Plan's records shall be required by the Act and
the regulations thereunder for any Plan Year, the Administrator shall direct the
Trustees to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustees a report of his audit setting forth his
opinion as to whether any statements, schedules or lists that are required by
Act Section 103 or the Secretary of Labor to be filed with the Plan's annual
report, are presented fairly in conformity with generally accepted accounting
principles applied consistently. All auditing and accounting fees shall be an
expense of and may, at the election of the Administrator, be paid from the Trust
Fund.

        (b)   If some or all of the information necessary to enable the
Administrator to comply with Act Section 103 is maintained by a bank, insurance
company, or similar institution, regulated and supervised and subject to
periodic examination by a state or federal agency, it shall transmit and certify
the accuracy of that information to the Administrator as provided in Act
Section 103(b) within one hundred twenty (120) days after the end of the Plan
Year or by such other date as may be prescribed under regulations of the
Secretary of Labor.


        7.9    RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEES     

        (a)   A Trustee may resign at any time by delivering to the Employer, at
least thirty (30) days before its effective date, a written notice of his
resignation.

        (b)   The Employer may remove a Trustee by mailing by registered or
certified mail, addressed to such Trustee at his last known address, at least
thirty (30) days before its effective date, a written notice of his removal.

68

--------------------------------------------------------------------------------

        (c)   Upon the death, resignation, incapacity, or removal of any
Trustee, a successor may be appointed by the Employer; and such successor, upon
accepting such appointment in writing and delivering same to the Employer,
shall, without further act, become vested with all the estate, rights, powers,
discretion, and duties of his predecessor with like respect as if he were
originally named as a Trustee herein. Until such a successor is appointed, the
remaining Trustee or Trustees shall have full authority to act under the terms
of the Plan.

        (d)   The Employer may designate one or more successors prior to the
death, resignation, incapacity, or removal of a Trustee. In the event a
successor is so designated by the Employer and accepts such designation, the
successor shall, without further act, become vested with all the estate, rights,
powers, discretion, and duties of his predecessor with the like effect as if he
were originally named as Trustee herein immediately upon the death, resignation,
incapacity, or removal of his predecessor.

        (e)   Whenever any Trustee hereunder ceases to serve as such, he shall
furnish to the Employer and Administrator a written statement of account with
respect to the portion of the Plan Year during which he served as Trustee. This
statement shall be either (i) included as part of the annual statement of
account for the Plan Year required under Section 7.7; or (ii) set forth in a
special statement. Any such special statement of account should be rendered to
the Employer no later than the due date of the annual statement of account for
the Plan Year. The procedures set forth in Section 7.7 for the approval by the
Employer of annual statements of account shall apply to any special statement of
account rendered hereunder and approval by the Employer of any such special
statement in the manner provided in Section 7.7 shall have the same effect upon
the statement as the Employer's approval of an annual statement of account. No
successor to the Trustee shall have any duty or responsibility to investigate
the acts or transactions of any predecessor who has rendered all statements of
account required by Section 7.7 and this subparagraph.


        7.10    TRANSFER OF INTEREST     

        Notwithstanding any other provision contained in this Plan, the Trustees
at the direction of the Administrator shall transfer the Vested interest, if
any, of such Participant in his account to another trust forming part of a
pension, profit sharing or stock bonus plan maintained by such Participant's new
employer and represented by said employer in writing as meeting the requirements
of Code Section 401(a), provided that the trust to which such transfers are made
permits the transfer to be made.

ARTICLE VIII
AMENDMENT, TERMINATION AND MERGERS

        8.1    AMENDMENT     

        (a)   The Employer shall have the right at any time to amend the Plan by
action of the Board of Directors (or authorized committee thereof) in accordance
with its by-

69

--------------------------------------------------------------------------------

laws, subject to the limitations of this Section. However, any amendment which
affects the rights, duties or responsibilities of the Trustees may only be made
with the Trustees' written consent. Also, any amendment which affects the
rights, duties or responsibilities of the Administrator may only be made with
the Administrator's written consent. Any such amendment shall become effective
as provided therein upon its execution. The Trustees shall not be required to
execute any such amendment unless the Trust provisions contained herein are a
part of the Plan and the amendment affects the duties of the Trustees hereunder.
Notwithstanding anything to the contrary in this Section, any amendment may be
made retroactively, if necessary, to bring the Plan into conformity with
applicable law.

        (b)   No amendment to the Plan shall be effective if it authorizes or
permits any part of the Trust Fund (other than such part as is required to pay
taxes and administration expenses) to be used for or diverted to any purpose
other than for the exclusive benefit of the Participants or their Beneficiaries
or estates; or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

        (c)   Except as permitted by Regulations, no Plan amendment or
transaction having the effect of a Plan amendment (such as a merger, plan
transfer or similar transaction) shall be effective if it eliminates or reduces
any "Section 411(d)(6) protected benefit" or adds or modifies conditions
relating to "Section 411(d)(6) protected benefits" the result of which is a
further restriction on such benefit unless such protected benefits are preserved
with respect to benefits accrued as of the later of the adoption date or
effective date of the amendment. "Section 411(d)(6) protected benefits" are
benefits described in Code Section 411(d)(6)(A), early retirement benefits and
retirement-type subsidies, and optional forms of benefit.


        8.2    TERMINATION     

        (a)   The Employer shall have the right at any time to terminate the
Plan and Trust by delivering to the Trustees and Administrator written notice of
such termination. Upon any full or partial termination, all amounts credited to
the affected Participants' Combined Accounts shall become 100% Vested as
provided in Section 6.4 and shall not thereafter be subject to forfeiture, and
all unallocated amounts shall be allocated to the accounts of all Participants
in accordance with the provisions hereof.

        (b)   Upon the full termination of the Plan, the Employer shall direct
the distribution of the assets of the Trust Fund to Participants in a manner
which is consistent with and satisfies the provisions of Section 6.5.
Distributions to a Participant shall be made in one lump-sum payment in cash.
Except as permitted by Regulations, the termination of the Plan shall not result
in the reduction of "Section 411(d)(6) protected benefits" in accordance with
Section 8.1(c).

70

--------------------------------------------------------------------------------


        8.3    MERGER OR CONSOLIDATION     

        This Plan and Trust may be merged or consolidated with, or its assets
and/or liabilities may be transferred to any other plan and trust only if the
benefits which would be received by a Participant of this Plan, in the event of
a termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any "Section 411(d)(6) protected
benefits" in accordance with Section 8.1(c)

ARTICLE IX
MISCELLANEOUS

        9.1    PARTICIPANT'S RIGHTS     

        This Plan shall not be deemed to constitute a contract between the
Employer and any Participant or to be a consideration or an inducement for the
employment of any Participant or Employee. Nothing contained in this Plan shall
be deemed to give any Participant or Employee the right to be retained in the
service of the Employer or to interfere with the right of the Employer to
discharge any Participant or Employee at any time regardless of the effect which
such discharge shall have upon him as a Participant of this Plan. Except as may
be specifically provided by law, neither the establishment of the Trust hereby
created, nor any modification thereof, nor the creation of any Account, nor the
payment of any benefits, shall be construed as giving to any Participant or
other person any equitable right against the Administrator or Employer, or any
officer or Employee thereof, or the Trustees, except as provided herein. Under
no circumstances shall the terms of employment of any Participant be modified or
in any way be affected hereby.


        9.2    ALIENATION     

        (a)   Subject to the exceptions provided below, no benefit which shall
be payable out of the Trust Fund to any person (including a Participant or his
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustees, except to
such extent as may be required by law.

        (b)   This provision shall not apply to the extent a Participant or
Beneficiary is indebted to the Plan, as a result of a loan from the Plan. At the
time a distribution is to be made to or for a Participant's or Beneficiary's
benefit, such proportion of the amount distributed as shall equal such loan
indebtedness shall be paid by the Trustees to the Trustees or

71

--------------------------------------------------------------------------------

the Administrator, at the direction of the Administrator, to apply against or
discharge such loan indebtedness. Prior to making a payment, however, the
Participant or Beneficiary must be given written notice by the Administrator
that such loan indebtedness is to be so paid in whole or part from his
Participant's Combined Account. If the Participant or Beneficiary does not agree
that the loan indebtedness is valid claim against his Vested Participant's
Combined Account, he shall be entitled to a review of the validity of the claim
in accordance with procedures provided in Sections 2.12 and 2.13.

        (c)   This provision shall not apply to a "qualified domestic relations
order" defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the Provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a "qualified domestic relations order", a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.

        (d)   Notwithstanding anything herein to the contrary, effective
August 5, 1997, the provisions of this Section 9.2 shall not apply to any offset
of a Participant's benefits provided under the Plan against an amount that the
Participant is ordered or required to pay to the Plan under any of the
circumstances set forth in Code Section 401(a)(13)(C) and Sections 206(d)(4) and
206(d)(5) of ERISA.


        9.3    CONSTRUCTION OF PLAN     

        This Plan and Trust shall be construed and enforced according to the Act
and the laws of the State of New York, other than its laws respecting choice of
law, to the extent not preempted by the Act.


        9.4    GENDER AND NUMBER     

        Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.


        9.5    LEGAL ACTION     

        In the event any claim, suit, or proceeding is brought regarding the
Trust and/or Plan established hereunder to which the Trustees or the
Administrator may be a party, they shall be entitled to be reimbursed from the
Trust Fund for any and all costs, attorney's fees, and other expenses pertaining
thereto incurred by them for which they shall have become liable. The Employer
shall indemnify each Trustee and Administrator against any and all claims, loss,
damages, expenses, and liability arising from any action or failure to act,
except when the same is

72

--------------------------------------------------------------------------------

judicially determined to be due to gross negligence or willful misconduct of
such Trustees and/or Administrator. The Employer agrees to indemnify the
Trustees and/or Administrator against any liability imposed as a result of a
claim asserted by any person or persons where the Trustees have acted in good
faith.


        9.6    PROHIBITION AGAINST DIVERSION OF FUNDS     

        (a)   Except as provided below and otherwise specifically permitted by
law, it shall be impossible by operation of the Plan or of the Trust, by
termination of either, by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any trust fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Retired Participants, or their
Beneficiaries.

        (b)   In the event the Employer shall make an excessive contribution
under a mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may
demand repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the excess contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.


        9.7    BONDING     

        Every Fiduciary, except a bank or an insurance company, unless exempted
by the Act and regulations thereunder, shall be bonded in an amount not less
than 10% of the amount of the funds such Fiduciary handles; provided, however,
that the minimum bond shall be $1,000 and the maximum bond, $500,000. The amount
of funds handled shall be determined at the beginning of each Plan Year by the
amount of funds handled by such person, group, or class to be covered and their
predecessors, if any, during the preceding Plan Year, or if there is no
preceding Plan Year, then by the amount of the funds to be handled during the
then current year. The bond shall provide protection to the Plan against any
loss by reason of acts of fraud or dishonesty by the Fiduciary alone or in
connivance with others. The surety shall be a corporate surety company (as such
term is used in Act Section 412(a)(2)), and the bond shall be in a form approved
by the Secretary of Labor. Notwithstanding anything in the Plan to the contrary,
the cost of such bonds shall be an expense of and may, at the election of the
Administrator, be paid from the Trust Fund or by the Employer.


        9.8    EMPLOYER'S AND TRUSTEES' PROTECTIVE CLAUSE     

        Neither the Employer nor the Trustees, nor their successors, shall be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.

73

--------------------------------------------------------------------------------


        9.9    INSURER'S PROTECTIVE CLAUSE     

        Any insurer who shall issue Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustees, and shall have no duty to
see to the application of any funds paid to the Trustees, nor be required to
question any actions directed by the Trustees. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.


        9.10    RECEIPT AND RELEASE FOR PAYMENTS     

        Any payment to any Participant, his legal representative, Beneficiary,
or to any guardian or committee appointed for such Participant or Beneficiary in
accordance with the provisions of the Plan, shall, to the extent thereof, be in
full satisfaction of all claims hereunder against the Trustees and the Employer,
either of whom may require such Participant, legal representative, Beneficiary,
guardian or committee, as a condition precedent to such payment, to execute a
receipt and release thereof in such form as shall be determined by the Trustees
or Employer.


        9.11    ACTION BY THE EMPLOYER     

        Whenever the Employer under the terms of the Plan is permitted or
required to do or perform any act or matter or thing, it shall be done and
performed by a person duly authorized by its legally constituted authority.


        9.12    NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY     

        The "named Fiduciaries" of this Plan are (1) the Employer, (2) the
Administrator and (3) the Trustees. The named Fiduciaries shall have only those
specific powers, duties, responsibilities, and obligations as are specifically
given them under the Plan. In general, the Employer shall have the sole
responsibility for making the contributions provided for under Section 4.1; and
shall have the sole authority to appoint and remove the Trustees and the
Administrator; to formulate the Plan's "funding policy and method"; and to amend
or terminate, in whole or in part, the Plan. The Administrator shall have the
sole responsibility for the administration of the Plan, which responsibility is
specifically described in the Plan. The Trustees shall have the sole
responsibility of management of the assets held under the Trust, except those
assets, the management of which has been assigned to an Investment Manager, who
shall be solely responsible for the management of the assets assigned to it, all
as specifically provided in the Plan. Each named Fiduciary warrants that any
directions given, information furnished, or action taken by it shall be in
accordance with the provisions of the Plan, authorizing or providing for such
direction, information

74

--------------------------------------------------------------------------------

or action. Furthermore, each named Fiduciary may rely upon any such direction,
information or action of another named Fiduciary as being proper under the Plan,
and is not required under the Plan to inquire into the propriety of any such
direction, information or action. It is intended under the Plan that each named
Fiduciary shall be responsible for the proper exercise of its own powers,
duties, responsibilities and obligations under the Plan. No named Fiduciary
shall guarantee the Trust Fund in any manner against investment loss or
depreciation in asset value. Any person or group may serve in more than one
Fiduciary capacity. In the furtherance of their responsibilities hereunder, the
"named Fiduciaries" shall be empowered to interpret the Plan and Trust and to
resolve ambiguities, inconsistencies and omissions, which findings shall be
binding, final and conclusive.


        9.13    HEADINGS     

        The headings and subheadings of this Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.


        9.14    APPROVAL BY INTERNAL REVENUE SERVICE     

        (a)   Notwithstanding anything herein to the contrary, contributions to
this Plan are conditioned upon the initial qualification of the Plan under Code
Section 401. If the Plan receives an adverse determination with respect to its
qualification, then the Plan may return such contributions to the Employer
within one year after such determination, provided the application for the
determination is made by the time prescribed by law for filing the Employer's
return for the taxable year in which the Plan was adopted, or such later date as
the Secretary of the Treasury may prescribe.

        (b)   Notwithstanding any provisions to the contrary, except Sections
3.6, 3.7, and 4.1(f), any contribution by the Employer to the Trust Fund is
conditioned upon the deductibility of the contribution by the Employer under the
Code and, to the extent any such deduction is disallowed, the Employer may,
within one (1) year following the disallowance of the deduction, demand
repayment of such disallowed contribution and the Trustees shall return such
contribution within one (1) year following the disallowance. Earnings of the
Plan attributable to the excess contribution may not be returned to the
Employer, but any losses attributable thereto must reduce the amount so
returned.


        9.15    UNIFORMITY     

        All provisions of this Plan shall be interpreted and applied in a
uniform, nondiscriminatory manner. In the event of any conflict between the
terms of this Plan and any Contract purchased hereunder, the Plan provisions
shall control.

75

--------------------------------------------------------------------------------


ARTICLE X
PARTICIPATING EMPLOYERS


        10.1    ADOPTION BY OTHER EMPLOYERS     

        Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustees, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.

        Bernstein Technologies Inc. is a Participating Employer under this Plan.


        10.2    REQUIREMENTS OF PARTICIPATING EMPLOYERS     

        (a)   Each such Participating Employer shall be required to use the same
Trustees as provided in this Plan.

        (b)   The Trustees may, but shall not be required to, commingle, hold
and invest as one Trust Fund all contributions made by Participating Employers,
as well as all increments thereof.

        (c)   The transfer of any Participant from or to an Employer
participating in this Plan, whether he be an Employee of the Employer or a
Participating Employer, shall not affect such Participant's rights under the
Plan, and all amounts credited to such Participant's Combined Account as well as
his accumulated service time with the transferor or predecessor, and his length
of participation in the Plan, shall continue to his credit.

        (d)   All rights and values forfeited by termination of employment shall
inure only to the benefit of the Participants of the Employer or Participating
Employer by which the forfeiting Participant was employed.

        (e)   Any expenses of the Trust which are to be paid by the Employer or
borne by the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.


        10.3    DESIGNATION OF AGENT     

        Each Participating Employer shall be deemed to be a part of this Plan;
provided, however, that with respect to all of its relations with the Trustees
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word

76

--------------------------------------------------------------------------------

"Employer" shall be deemed to include each Participating Employer as related to
its adoption of the Plan.


        10.4    EMPLOYEE TRANSFERS     

        It is anticipated that an Employee may be transferred between
Participating Employers, and in the event of any such transfer, the Employee
involved shall carry with him his accumulated service and eligibility. No such
transfer shall affect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.


        10.5    PARTICIPATING EMPLOYER'S CONTRIBUTION     

        All contributions made by a Participating Employer, as provided for in
this Plan, shall be determined separately by each Participating Employer, and
shall be paid to and held by the Trustees for the exclusive benefit of the
Employees of such Participating Employer and the Beneficiaries of such
Employees, subject to all the terms and conditions of this Plan. On the basis of
the information furnished by the Administrator, the Trustees shall keep separate
books and records concerning the affairs of each Participating Employer
hereunder and as to the accounts and credits of the Employees of each
Participating Employer. The Trustees may, but need not register Contracts so as
to evidence that a particular Participating Employer is the interested Employer
hereunder, but in the event of an Employee transfer from one Participating
Employer to another, the employing Employer shall immediately notify the
Trustees thereof.


        10.6    AMENDMENT     

        The Plan may be amended pursuant to Section 8.1 hereof without the
consent of a Participating Employer.


        10.7    DISCONTINUANCE OF PARTICIPATION     

        Any Participating Employer shall be permitted to discontinue or revoke
its participation in the Plan. At the time of any such discontinuance or
revocation, satisfactory evidence thereof and of any applicable conditions
imposed shall be delivered to the Trustees. The Trustees shall thereafter
transfer, deliver and assign Contracts and other Trust Fund assets allocable to
the Participants of such Participating Employer to such new Trustees as shall
have been designated by such Participating Employer, in the event that it has
established a separate pension plan for its Employees provided, however, that no
such transfer shall be made if the result is the elimination or reduction of any
"Section 411(d)(6) protected benefits" in accordance with Section 8.1(c). If no
successor is designated, the Trustees shall retain such assets for the Employees
of said Participating Employer pursuant to the provisions of Article VII hereof.
In no such event shall any part of the corpus or income of the Trust as it
relates to such Participating

77

--------------------------------------------------------------------------------

Employer be used for or diverted for purposes other than for the exclusive
benefit of the Employees of such Participating Employer.


        10.8    ADMINISTRATOR'S AUTHORITY     

        The Administrator shall have authority to make any and all necessary
rules or regulations, binding upon all Participating Employers and all
Participants, to effectuate the purpose of this Article.


        10.9    GUARANTEES     

        All Plan benefits will be paid only from, and the Participants and/or
Beneficiaries shall look solely to, the Trust Fund, and neither the Employer nor
the Trustees shall have any duty or liability to furnish the Trust with any
funds, securities or other assets except as expressly provided in the Plan.

78

--------------------------------------------------------------------------------

